 



EXHIBIT 10.1
BAKER TECHNOLOGY PLAZA
MULTI-TENANT
LEASE AGREEMENT
1.      Parties. This Lease, dated, for reference purposes only, __, 2007, is
made by and between Utah State Retirement Investment Fund, an independent agency
of the State of Utah, (herein called “Landlord”), and Wireless Ronin
Technologies Inc., a Minnesota corporation (herein called “Tenant”).
2.      Premises, Parking, and Common Areas.
          2.1 Premises. Landlord hereby leases to Tenant and Tenant leases from
Landlord for the term, at the rental, and upon all of the conditions set forth
herein, real property situated in the City of Minnetonka, County of Hennepin,
State of Minnesota, commonly known as Baker Technology Plaza, 5929 Baker Road,
Suite 475, Minnetonka, Minnesota, and described as and shown cross-hatched in
red on the floor plan attached hereto as Exhibit A, comprising approximately
19,089 rentable square feet of area, herein referred to as the “Premises”,
including rights to the Common Areas as hereinafter specified but not including
any rights to the roof of the Premises or to any building in the Industrial
Center. The Premises are a portion of a building, herein referred to as the
“Building.” The Premises, the Building, the Common Areas, the land upon which
the same are located, along with all other buildings and improvements thereon,
are herein collectively referred to as the “Industrial Center”, and are legally
described on the attached Exhibit A-1 entitled “Legal Description of Industrial
Center”. Landlord shall construct the leasehold improvements as set forth in the
Leasehold Improvements Plans and Specifications and exhibits thereto, set forth
on the attached Exhibit B, on or before the commencement of the Lease term.
          2.2 Vehicle Parking. Tenant shall be entitled to employee and customer
vehicle parking, unreserved and unassigned, on those portions of the Common
Areas designated by Landlord for parking. Common area parking shall be used only
for parking by vehicles no larger than full-size passenger automobiles or
pick-up trucks, herein called “Permitted Size Vehicles.” Vehicles other than
Permitted Size Vehicles, including semi cabs and trailers, are herein referred
to as “Oversized Vehicles.”
          (a) Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers, customers,
or invitees to be loaded, unloaded, or parked in areas other than those
designated by Landlord for such activities.
          (b) Tenant shall not permit or allow overnight parking or storage of
Oversized Vehicles anywhere within the Industrial Center.
          (c) If Tenant permits or allows any of the prohibited activities
described in paragraph 2.2 of this Lease, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable upon demand by Landlord.
          2.3 Common Areas — Definition. The term “Common Areas” is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Industrial Center that are provided and designated by Landlord from
time to time for the general non-exclusive use of Landlord, Tenant, and other
Tenants of the Industrial Center and their respective employees, suppliers,
shippers, customers, and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, parkways,
driveways, and landscaped areas.
          2.4 Common Areas — Tenant’s Rights. Landlord hereby grants to Tenant,
for the benefit of Tenant and its employees, suppliers, shippers, customers, and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Landlord
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.
Any such storage shall be permitted only by the prior written consent of
Landlord or Landlord’s designated agent, which consent may be revoked at any
time. In the event that any unauthorized storage occurs then Landlord shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove the property and charge the cost to Tenant, which cost shall
be immediately paid upon demand.
          2.5 Common Areas — Rules and Regulations. Landlord or such other
person(s) as Landlord may appoint shall have the exclusive control and
management of the Common Areas and shall have the right, from time to time, to
establish, modify, amend, and enforce reasonable rules and regulations with
respect thereto. Tenant agrees to abide by and conform to all such rules and
regulations, and to cause its employees, suppliers, shippers, customers, and
invitees to so abide and conform. Landlord shall not be responsible to Tenant
for the non-compliance with said rules and regulations by other Tenants of the
Industrial Center. See Exhibit C for current Rules and Regulations.
          2.6 Common Areas — Changes.
          (a) To the extent that such changes do not materially and adversely
impair Tenant’s use of Premises, Landlord shall have the right, in Landlord’s
sole discretion, from time to time: (i) To make changes to the Common Areas,
including, without limitation, changes in the location, size, shape, and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, and walkways;
(ii) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available; (iii) To designate
other land outside the boundaries of the Industrial Center to be a part of the
Common Areas; (iv) To add additional buildings and improvements to the Common
Areas; (v) To use the Common

 



--------------------------------------------------------------------------------



 



Areas while engaged in making additional improvements, repairs, or alterations
to the Industrial Center, or any portion thereof; (vi) To do and perform such
other acts and make such other changes in, to, or with respect to the Common
Areas and the Industrial Center as Landlord may, in the exercise of sound
business judgment, deem to be appropriate.
3.      Term.
          3.1 Term. The term of this Lease shall be for sixty-seven (67) months
commencing on July 9, 2007 (“Commencement Date”) and ending on January 31, 2013,
unless sooner terminated pursuant to any provision hereof.
          3.2 Delay in Possession. Notwithstanding said Commencement Date, if
for any reason Landlord cannot deliver possession of the Premises to Tenant on
said date, Landlord shall not be subject to any liability therefor, nor shall
such failure affect the validity of this Lease or the obligations of Tenant
hereunder, but in such case, Tenant shall not be obligated to pay rent or
perform any other obligation of Tenant under the terms of this Lease, except as
may be otherwise provided in this Lease, until possession of the Premises is
tendered to Tenant; provided, however, that if Landlord has not delivered
possession of the Premises within sixty(60) days from said Commencement Date and
said delay in delivery is not due to Tenant’s action, or the action of any
governmental agency, Tenant may, at its option, by notice in writing to Landlord
within ten (10) days thereafter, cancel this Lease, in which event the parties
shall be discharged from all obligations hereunder; provided further, however,
that if such written notice of Tenant is not received by Landlord within said
ten (10) day period, Tenant’s right to cancel this Lease hereunder shall
terminate and be of no further force or effect. If the date of delivery of
possession of the Premises to Tenant is later than the Commencement Date
specified in Paragraph 3.1 above, then the term of this Lease shall be extended
by the number of days between the Commencement Date and such delivery date, and
Landlord and Tenant shall enter into an amendment to this lease setting forth
such new expiration date.
          3.3 Early Possession. If Tenant occupies the Premises prior to said
Commencement Date, such occupancy shall be subject to all provisions of this
Lease, such occupancy shall not advance the termination date, and Tenant shall
pay rent for such period at the initial monthly rates set forth below.
          3.4 Premises Preparation Work. In addition to Landlord’s obligations
with respect to the Leasehold Improvements as described in Section 2 above and
Exhibit B, Landlord must complete the following work (the “Premises Preparation
Work”) at Landlord’s sole cost and expense prior to Landlord’s performance of
the Leasehold Improvements:
          (a) Landlord must remove the existing adhesive residue from the floor
of the Premises and prepare the floor of the Premises for the installation of
Tenant’s flooring.
          (b) Landlord must remove all Hazardous Materials, as defined in
Section 45 hereof, from the Premises.
          (c) Landlord must remove all existing cabling and wiring installed by
any prior tenant in the Premises, and which is not a part of the Building
systems, from the Premises.
          (d) The Landlord will provide sufficient electrical capacity in the
Premises at standard 12/208 volts for normal office use.
          (e) Landlord must remodel the restrooms in the Premises to conform to
Landlord’s remodeling of restrooms in other premises in the Building.
4.      Rent.
          4.1 Base Rent. Tenant shall pay to Landlord, as Base Rent for the
Premises, without notice or any offset or deduction, except as may be otherwise
expressly provided in this Lease, on the first day of each month of the term
hereof, monthly payments in advance in the amounts set forth below:
          (a) Months one (1) through twelve (12): Thirteen Thousand Six Hundred
Eighty and 45/100 Dollars ($13,680.45) per month;
          (b) Months thirteen (13) through twenty-four (24): Fourteen Thousand
Ninety-four and 05/100 Dollars ($14,094.05) per month;
          (c) Months twenty-five (25) through thirty-six (36): Fourteen Thousand
Five Hundred Seven and 64/100 Dollars ($14,507.64) per month;
          (d) Months thirty-seven (37) through forty-eight (48): Fourteen
Thousand Nine Hundred Fifty-three and 05/100 Dollars ($14,953.05) per month;
          (e) Months forty-nine (49) through sixty-seven (67): Fifteen Thousand
Three Hundred Ninety-eight and 46/100 Dollars ($15,398.46) per month;
Tenant shall pay Landlord upon execution hereof $13,680.45 as Base Rent for
February, 2008. Rent for any period during the term hereof which is for less
than one month shall be a pro rata portion of the Base Rent. Rent shall be

-2-



--------------------------------------------------------------------------------



 



payable in lawful money of the United States to Landlord at the address stated
herein or to such other persons or at such other places as Landlord may
designate in writing.
Notwithstanding the above, provided Tenant is not in default (after the
expiration of any notice and cure period, if applicable), Tenant’s obligation to
pay (i) gross rent (Base rent and Operating Expenses) payable by Tenant
hereunder shall be abated for a period of four (4) months applicable to the
first four (4) months of the Term, and (ii) net rent (Base Rent) payable by
Tenant hereunder shall be abated for a period of three (3) months applicable to
months five (5) through seven (7) of the Term. Otherwise and thereafter, Tenant
shall pay rent to Landlord according to the terms of this Lease.
          4.2 Operating Expenses. Subject to terms of rent abatement set forth
in section 4.1 above, Tenant shall pay to Landlord during the term hereof, in
addition to the Base Rent, Tenant’s Share, as hereinafter defined, of all
Operating Expenses, as hereinafter defined, during each calendar year of the
term of this Lease, in accordance with the following provisions:
          (a) “Tenant’s Share” is defined, for purposes of this Lease, as 7.51 %
of the Industrial Center, and 25.40 % of the Building. Where possible, the costs
should be allocated to individual buildings and where not possible, costs should
be allocated to the Industrial Center as a whole. Tenant’s share is subject to
periodic review and adjustment by Landlord to accurately reflect Tenant’s
pro-rata share of the improvements then comprising the Industrial Center, such
as the inclusion of the common mechanical rooms to the calculation of square
footage of the Industrial Center and Building for purposes of determining
prorata share.
          (b) “Operating Expenses” is defined, for the purposes of this Lease,
as all costs of management, operation, maintenance, and repair of the Building,
and to, the extent allocable to the Building pursuant to section 4.2(a), the
Common Areas and the balance of the Industrial Center, including, without
limitation, the wages, salaries, and payroll burden of employees, maintenance,
landscaping, irrigation, parking, and other services, power, water, and other
utilities, materials and supplies, maintenance and repairs (including repaving
of the parking areas and replacement of any roofs), insurance, the deductible
portion of any insured loss, real property and other taxes and assessments
(including any increases resulting from a sale or other change in ownership of
the Building or the Industrial Center), amortization over the useful life on
personal property, the cost of any capital improvements designed to reduce other
items of Operating Expenses, plus interest at the rate of ten percent (10%) per
annum or such higher cost of funds incurred by Landlord to construct such
improvements, amortized over a reasonable period determined by Landlord Landlord
agrees that all repairs, improvements, or personal property, with a useful life
greater than one year will be amortized over such useful life. The share of
Operating Expenses pertaining to the Common Areas and the balance of the
Industrial Center allocated to the Building shall be determined in the
reasonable business judgment of Landlord.
          (c) The inclusion of the improvements, facilities, and services set
forth in paragraph 4.2(b) in the definition of Operating Expenses shall not be
deemed to impose an obligation upon Landlord either to have said improvements or
facilities or to provide those services unless the Industrial Center already has
the same.
          (d) Tenant’s Share of Operating Expenses shall be payable by Tenant
within ten (10) days after a reasonably detailed statement of actual expenses is
presented to Tenant by Landlord. At Landlord’s option, however, an amount may be
estimated by Landlord from time to time of Tenant’s Share of annual Operating
Expenses and the same shall be payable monthly or quarterly, as Landlord shall
designate, during each twelve-month period of the Lease term, on the same day as
the Base Rent is due hereunder. In the event that Tenant pays Landlord’s
estimate of Tenant’s Share of Operating Expenses as aforesaid, Landlord shall
deliver to Tenant as soon as practical after the expiration of each calendar
year a reasonably detailed statement showing Tenant’s Share of the actual
Operating Expenses incurred during the preceding year. If Tenant’s payments
under this paragraph 4.2(d) during said preceding year exceed Tenant’s Share as
indicated on said statement, Tenant shall be entitled to credit the amount of
such overpayment against Tenant’s Share of Operating Expenses next falling due.
If Tenant’s payments under this paragraph during said preceding year were less
than Tenant’s Share as indicated on said statement, Tenant shall pay to Landlord
the amount of the deficiency within ten (10) days after delivery by Landlord to
Tenant of said statement.
5.      Security.
          5.1. Letter of Credit: This Lease Agreement is conditioned upon
Landlord’s receipt of the fully executed letter of credit substantially in the
form as set forth on Exhibit E (“Letter of Credit”) attached hereto
simultaneously upon execution of this Lease Agreement. In the event Landlord has
not received a fully executed Letter of Credit in satisfaction with these terms
by said date, this Lease Agreement shall be null and void at Landlord’s option.
The Letter of Credit shall be issued in the amount of $492,000.00. The amount of
the Letter of Credit shall be reduced to $328,000.00 on January 1, 2009 and
further reduced to $164,000.00 on January 1, 2010.
Landlord may draw on the Letter of Credit upon prior notice to Tenant and upon
submission of a certificate of Landlord, certifying the following: (i) that
Tenant has defaulted under the Lease (describing with specificity Tenant’s
default under a specific provision of this Lease), (ii) that Landlord has
provided notice to Tenant of such default as required by the Lease, (iii) that
the applicable cure period has passed, and (iv) describing Landlord’s actual
monetary damage due to said default

-3-



--------------------------------------------------------------------------------



 



So long as Tenant is not in default hereunder, the Letter of Credit shall be
released on the earlier of: (i) January 1, 2011; or (ii) after the thirty-first
(31st) month of the Term if Tenant’s EBITDA is Four Million and no/100 Dollars
($4,000,000.00) or higher on a ten percent (10%) profit margin.
          5.2. Security Deposit. Upon release of the Letter of Credit pursuant
to section 5.1 above, Tenant shall deposit with Landlord $13,680.00 as security
for Tenant’s faithful performance of its obligations hereunder. If Tenant fails
to pay rent or other charges due hereunder, or otherwise defaults with respect
to any provision of this Lease, Landlord may use, apply, or retain all or any
portion of said deposit for the payment of any rent or other charge in default
or for the payment of any other sum to which Landlord may become obligated by
reason of Tenant’s default, or to compensate Landlord for any loss or damage
that Landlord may suffer thereby. If Landlord so uses or applies all or any
portion of said deposit, Tenant shall within ten (10) days after written demand
therefor deposit cash with Landlord in an amount sufficient to restore said
deposit to the full amount then required of Tenant. Landlord shall not be
required to keep said security deposit separate from its general accounts. If
Tenant performs all of its obligations hereunder, said deposit, or so much
thereof as has not theretofore been applied by Landlord, shall be returned,
without payment of interest or other increment for its use, to Tenant (or, at
Landlord’s option, to the last assignee, if any, of Tenant’s interest hereunder)
at the expiration of the term hereof, and after Tenant has vacated the Premises.
No trust relationship is created herein between Landlord and Tenant with respect
to said security deposit.
6.      Use.
          6.1 Use. The Premises shall be used and occupied only for the
operation of office/warehouse, provided that no such use shall be permitted
which would in any way (a) violate any conditions, covenants, and restrictions
currently applicable as described on Exhibit D, copies of which have been
provided to Tenant, (b) violate Article 45 of this Lease, (c) render
economically infeasible or unobtainable any insurance required hereunder,
(d) increase the amount of real property tax or insurance premiums payable by
Landlord under this Lease, or (e) in Landlord’s reasonable judgment, decrease
the marketability of the Premises, the Building, or the Industrial Center with
respect to sale or leasing or both.
          6.2 Compliance with Law. Tenant shall, at its sole cost and expense,
comply with (a) all governmental laws, rules, regulations, and orders, (b) all
rules, regulations, and orders of a national or local Board of Fire Underwriters
or other bodies performing a similar function, and (c) any covenants and
restrictions currently of record and described in Exhibit D. Tenant shall take
all steps necessary to effect such compliance; Tenant’s obligation therefor
shall be unqualified, regardless of the unforeseeable, extraordinary, or
structural character of the work required for compliance. It is the intention of
the parties that Tenant shall assume the entire responsibility for complying
with all such laws, requirements, rules, orders, ordinances, and regulations
relating to the Premises and Tenant’s use of the Premises. Tenant shall not use
or permit the use of the Premises in any manner that will tend to create waste
or a nuisance or, if there should be more than one tenant in the Building, will
tend to disturb such other tenants.
          6.3 Condition of Premises.
          (a) Landlord shall deliver the Premises in accordance with Landlord’s
obligations under Exhibit B, to Tenant clean and free of debris on the Lease
Commencement Date (unless Tenant is already in possession).
          (b) Except as otherwise provided in this Lease, Tenant hereby accepts
the Premises in their condition existing as of the Lease Commencement Date or
the date that Tenant takes possession of the Premises, whichever is earlier,
subject to all applicable zoning, municipal, county, and state laws, ordinances,
and regulations governing and regulating the use of the Premises, and any
covenants or restrictions of record, and accepts this Lease subject thereto and
to all matters disclosed thereby and by any exhibits attached hereto. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty as to the present or future suitability of the
Premises for the conduct of Tenant’s business.
7.      Maintenance, Repairs, Alterations, and Common Area Services.
          7.1 Landlord’s Obligations. Subject to the provisions of paragraphs
4.2 (Operating Expenses), 6 (Use), 7.2 (Tenant’s Obligations), and 9 (Damage or
Destruction) and except for damage caused by any negligent or intentional act or
omission of Tenant, Tenant’s employees, suppliers, shippers, customers, or
invitees, in which event Tenant shall repair the damage to the extent not
covered by the Landlord’s insurance, Landlord, at Landlord’s expense, subject to
reimbursement pursuant to paragraph 4.2, shall keep in good condition and repair
the foundations, exterior walls, structural condition of interior bearing walls,
heating, ventilating, and air conditioning systems, and roof of the Premises, as
well as the parking lots, walkways, driveways, landscaping, fences, and utility
installations of the Common Areas and all parts thereof, as well as providing
the services for which there is an Operating Expense pursuant to paragraph 4.2.
Landlord shall not, however, be obligated to paint the exterior or interior
surface of exterior walls, nor shall Landlord be required to maintain, repair,
or replace windows, doors, or plate glass of the Premises. Landlord shall have
no obligation to make repairs under this paragraph 7.1 until a reasonable time
after receipt of written notice from Tenant of the need for such repairs. Tenant
expressly waives the benefits of any statute now or hereafter in effect which
would otherwise afford Tenant the right to make repairs at Landlord’s expense or
to terminate this Lease because of Landlord’s failure to keep the Premises in
good order, condition, and repair. Landlord shall not be liable for damage or
loss of any kind or nature by reason of Landlord’s failure to furnish any Common
Area services when such failure is caused by accident, breakage, repair, strike,
lockout, or other labor disturbance or dispute of any character, or by any other
cause beyond the reasonable control of Landlord.

-4-



--------------------------------------------------------------------------------



 



          7.2 Tenant’s Obligations.
          (a) Subject to the provisions of paragraphs 6 (Use), 7.1 (Landlord’s
Obligations), and 9 (Damage or Destruction), Tenant, at its expense, shall keep
in good order, condition, and repair the Premises and every part thereof
(whether or not a damaged portion of the Premises or the means of repairing the
same is reasonably or readily accessible to Tenant), including, without limiting
the generality of the foregoing, all plumbing, electrical and lighting
facilities and equipment within the Premises, fixtures, interior walls and
interior surfaces of exterior walls, ceilings, windows, doors, plate glass, and
skylights located within the Premises, and all loading dock areas serving the
Premises including repair or replacement of overhead doors, dock plates, dock
seals and bumpers, and dock levelers. Landlord reserves the right to procure and
maintain the ventilating and air conditioning system maintenance contract, and
if Landlord so elects, Tenant shall reimburse Landlord, upon demand, for the
cost thereof.
          (b) If Tenant fails to perform its obligations under this paragraph
7.2, Exhibit C or under any other paragraph of this Lease, Landlord may enter
upon the Premises after forty-eight (48) hours’ prior written notice to Tenant
(except in the case of emergency, in which no notice shall be required), perform
such obligations on Tenant’s behalf, and put the Premises in good order,
condition, and repair, and the cost thereof together with interest thereon at
the maximum rate then allowable by law shall be due and payable as additional
rent to Landlord together with Tenant’s next Base Rent installment.
          (c) Subject to Sections 7.1 and 9 hereof, on the last day of the term
hereof, or on any sooner termination, Tenant shall surrender the Premises to
Landlord in the same condition as received, ordinary wear and tear excepted,
clean and free of debris. Any damage to or deterioration of the Premises shall
not be deemed ordinary wear and tear if the same could have been prevented by
good maintenance practices. Tenant shall repair any damage to the Premises
occasioned by the installation or removal of Tenant’s trade fixtures,
alterations, furnishings, and equipment. Notwithstanding anything to the
contrary otherwise stated in this Lease, Tenant shall leave the air lines, power
panels, electrical distribution systems, lighting fixtures, space heaters, air
conditioning, plumbing, and fencing on the Premises in good operating condition.
          7.3 Alterations and Additions.
          (a) Tenant shall not, without Landlord’s prior written consent, make
any alterations, improvements, additions, or Utility Installations in, on, or
about the Premises, or the Industrial Center, except for nonstructural
alterations to the Premises not exceeding $25,000 in cumulative costs during the
term of this Lease. In any event, whether or not in excess of $25,000 in
cumulative cost, Tenant shall make no change or alteration to the exterior of
the Premises nor the exterior of the Building nor the Industrial Center nor
which may affect, involve or impact any Building systems without Landlord’s
prior written consent. As used in this paragraph 7.3 the term “Utility
Installation” shall mean carpeting, window coverings, air lines, power panels,
electrical distribution systems, lighting fixtures, space heaters, air
conditioning, plumbing, and fencing. Landlord may require that Tenant remove any
or all of said alterations, improvements, additions, or Utility Installations at
the expiration of the term hereof, and restore the Premises and the Industrial
Center to their prior condition. Landlord may require Tenant to provide
Landlord, at Tenant’s sole cost and expense, a lien and completion bond in an
amount equal to one and one-half times the estimated cost of such improvements,
to insure Landlord against any liability for mechanics and materialmen’s liens,
and to insure completion of the work. Should Tenant make any alterations,
improvements, additions, or Utility Installations without the prior approval of
Landlord, Landlord may, at any time during the term of this Lease, require that
Tenant remove any or all of the same.
          (b) Any alterations, improvements, additions, or Utility Installations
in or about the Premises or the Industrial Center that Tenant desires to make
and that require the consent of Landlord shall be presented to Landlord in
written form, with proposed detailed plans. If Landlord gives its consent
thereto, the consent shall be deemed conditioned upon Tenant’s acquiring a
permit to do so from appropriate governmental agencies, the furnishing of a copy
thereof to Landlord prior to the commencement of the work, and the compliance by
Tenant with all conditions of said permit in a prompt and expeditious manner.
          (c) Subject to the Allowance as defined in Exhibit B, Tenant shall
pay, when due, all claims for labor or materials furnished or alleged to have
been furnished to or for Tenant at or for use in the Premises, which claims are
or may be secured by any mechanics or materialmen’s lien against the Premises,
or the Industrial Center, or any interest therein. Tenant shall give Landlord
not less than ten (10) days’ notice prior to the commencement of any work in the
Premises, and Landlord shall have the right to post notices of
non-responsibility in or on the Premises or the Building as provided by law. If
Tenant, in good faith, contests the validity of any such lien, claim, or demand,
then Tenant shall, at its sole expense, defend itself and Landlord against the
same and shall pay and satisfy any adverse judgment that may be rendered thereon
before the enforcement thereof against the Landlord or the Premises or the
Industrial Center, upon the condition that if Landlord shall so require, Tenant
shall furnish to Landlord a surety bond satisfactory to Landlord in an amount
equal to such contested lien claim or demand, indemnifying Landlord against
liability for the same and holding the Premises and the Industrial Center free
from the effect of such lien or claim. In addition, Landlord may require Tenant
to pay Landlord’s attorney fees and costs participating in such action if
Landlord decides it is in Landlord’s best interest to do so.
          (d) All alterations, improvements, additions, and Utility
Installations (whether or not such Utility Installations constitute trade
fixtures of Tenant) that may be made on the Premises shall be the property of
Landlord and shall remain upon and be surrendered with the Premises at the
expiration of the Lease term, unless Landlord requires their removal pursuant to
paragraph 7.3(a). Landlord shall, upon request from Tenant, advise Tenant if
Landlord

-5-



--------------------------------------------------------------------------------



 



will require the removal of a proposed improvement upon the expiration of the
term. Notwithstanding the provisions of this paragraph 7.3(d), Tenant’s
machinery and equipment, other than that which is affixed to the Premises so
that it cannot be removed without damage, which Tenant can not reasonably
repair, to the Premises, and other than Utility Installations, shall remain the
property of Tenant and may be removed by Tenant subject to the provisions of
paragraph 7.2.
          7.4 Utility Additions. Landlord reserves the right to install new or
additional utility facilities throughout the Building and the Common Areas for
the benefit of Landlord or Tenant, or any other tenant of the Industrial Center,
including, but not by way of limitation, such utilities as plumbing, electrical
systems, security systems, communication systems, and fire protection and
detection systems, so long as such installations do not unreasonably interfere
with Tenant’s use of the Premises.
          7.5 Alterations Required by Law. Tenant shall pay to Landlord as
additional rent the cost of any structural or nonstructural alteration,
addition, or change to the Building and/or at Landlord’s election, shall
promptly make, at Tenant’s sole expense and in accordance with the provisions of
paragraph 7.1 above, any structural or nonstructural alteration, addition, or
change to the Premises required to comply with laws, regulations, ordinances, or
orders of any public agencies, whether now existing or hereafter promulgated,
where such alterations, additions, or changes are required by reason of:
Tenant’s or Tenant’s agents’ direct or indirect acts; Tenant’s specific use or
change of use of the Premises; alterations or improvements to the Premises made
by or for Tenant; Tenant’s application for any permit or governmental approval;
or as a result of new amendments to the Americans with Disabilities Act, 42
U.S.C. §§ 12101-12213, as amended (including administrative, judicial, and
legislative interpretations, rulings, and clarifications relating thereto).
8.      Insurance; Indemnity.
          8.1 Liability Insurance — Tenant. Tenant shall, at its expense, obtain
and keep in force during the term of this Lease a policy of Combined Single
Limit Bodily Injury and Property Damage insurance insuring Tenant and Landlord
against any liability arising out of Tenant’s use, occupancy, or maintenance of
the Premises and the Industrial Center. Such insurance shall be in an amount not
less than $2,000,000.00 per occurrence. The policy shall insure performance by
Tenant of the indemnity provisions of this paragraph 8. The limits of said
insurance shall not, however, limit the liability of Tenant hereunder. In
addition to such liability insurance policy, Tenant shall at all times maintain
in force on all of its fixtures, equipment and tenant improvements in the
Premises a policy or policies of insurance covering losses or damage in an
amount equal to the full replacement value of such property, as the same may
exist from time to time, providing protection against all perils included within
the classification of fire, extended coverage, vandalism, malicious mischief,
flood, special extended perils, “all risk”, plate glass insurance, and such
other insurance as Landlord may reasonably request.
          8.2 Liability Insurance — Landlord. Landlord shall obtain and keep in
force during the term of this Lease a policy of Combined Single Limit Bodily
Injury and Property Damage Insurance, insuring Landlord, but not Tenant, against
any liability arising out of the ownership, use, occupancy, or maintenance of
the Industrial Center, in an amount not less than $1,000,000.00 per occurrence.
          8.3 Property Insurance. Landlord shall obtain and keep in force during
the term of this Lease a policy or policies of insurance covering loss or damage
to the Industrial Center improvements, but not Tenant’s personal property
fixtures, equipment, or tenant improvements, in an amount not to exceed the full
replacement value thereof, as the same may exist from time to time, providing
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, flood (in the event the same
is required by a lender having a lien on the Premises), special extended perils
(“all risk”, as such term is used in the insurance industry), plate glass
insurance, and such other insurance as Landlord deems advisable. In addition,
Landlord shall obtain and keep in force, during the term of this Lease, a policy
of rental value insurance covering a period of not less than one year, with loss
payable to Landlord, which insurance shall also cover all Operating Expenses for
said period. In the event that the Premises suffer an insured loss as defined in
paragraph 9.1(g) hereof, the deductible amounts under the casualty insurance
policies relating to the Premises shall be paid by Tenant.
          8.4 Payment of Premium Increase.
          (a) After the term of this Lease has commenced, Tenant shall not be
responsible for paying Tenant’s share of any increase in the property insurance
premium for the Industrial Center specified by Landlord’s insurance carrier as
being caused by the use, acts, or omissions of any other Tenant of the
Industrial Center, or by the nature of such other Tenant’s occupancy that
creates an extraordinary or unusual risk.
          (b) Tenant, however, shall pay the entirety of any increase in the
property insurance premium for the Industrial Center over what it was
immediately prior to the commencement of the term of this Lease if the increase
is specified by Landlord’s insurance carrier as being caused by the nature of
Tenant’s occupancy or any act or omission of Tenant.
          8.5 Insurance Policies. Insurance required hereunder shall be with
companies holding a “General Policyholders Rating” of at least A, or such other
rating as may be required by a lender having a lien on the Premises, as set
forth in the most current issue of “Best’s Insurance Guide.” Tenant shall not do
or permit to be done anything that invalidates the insurance policies carried by
Landlord. Tenant shall deliver to Landlord copies of liability insurance
policies required under paragraph 8.1 or certificates evidencing the existence
and amounts of such insurance, within

-6-



--------------------------------------------------------------------------------



 



seven (7) days after the commencement date of this Lease. No such policy shall
be cancelable or subject to reduction of coverage or other modification except
after thirty (30) days’ prior written notice to Landlord. Tenant shall, at least
thirty (30) days prior to the expiration of such policies, furnish Landlord with
renewals or “binders” thereof.
          8.6 Waiver of Subrogation. Tenant and Landlord each hereby release and
relieve the other with respect to, and waive their entire right of recovery
against the other for, loss or damage arising out of or incident to the perils
insured against which perils occur in, on, or about the Premises or Industrial
Center, whether due to the negligence of Landlord or Tenant or their agents,
employees, contractors, and/or invitees. Tenant and Landlord shall, upon
obtaining the policies of insurance required, give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease.
          8.7 Indemnity. Tenant shall indemnify, defend, and hold harmless
Landlord from and against any and all claims arising from Tenant’s use of the
Industrial Center, or from the conduct of Tenant’s business at the Industrial
Center or from any activity, work, or thing done, permitted, or suffered by
Tenant and occurring in or about the Premises or the Industrial Center and shall
further indemnify, defend, and hold harmless Landlord from and against any and
all claims arising from any breach or default in the performance of any
obligation on Tenant’s part to be performed under the terms of this Lease, or
arising from any act or omission of Tenant, or any of Tenant’s agents,
contractors, or employees, and from and against all costs, attorney’s fees,
expenses, and liabilities incurred in the defense of any such claim or any
action or proceedings brought thereon; and in case any action or proceedings be
brought against Landlord by reason of any such claim, Tenant upon notice from
Landlord shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord, and Landlord shall cooperate with Tenant in such
defense. The indemnification obligations set forth in this paragraph 8.7 shall
survive the termination or expiration of this Lease. Notwithstanding the
foregoing, Tenant shall not be obligated to indemnify Landlord against or hold
Landlord harmless from any judgment entered against Landlord based on Landlord’s
negligence or willful misconduct.
          8.8 Exemption of Landlord from Liability. Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom or for damage to the goods, wares, merchandise, or other
property of Tenant, Tenant’s employees, invitees, customers, or any other person
in or about the Premises or the Industrial Center, nor shall Landlord be liable
for injury to the person of Tenant, Tenant’s employees, agents, or contractors,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water, or rain, or from the breakage, leakage, obstruction, or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures, or from any other cause, whether said damage
or injury results from conditions arising upon the Premises or upon other
portions of the Industrial Center, or from other sources or places and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant. Landlord shall not be liable for
any damages arising from any act or neglect of any other Tenant, occupant, or
user of the Industrial Center, nor from the failure of Landlord to enforce the
provisions of any other lease of the Industrial Center. The foregoing exemption
of Landlord from liability shall not extend to any liability of Landlord arising
out of the gross negligence or willful misconduct of Landlord or Landlord’s
employees or agents.
          8.9 Increased Coverage. Not more frequently than once every year,
Tenant shall increase the amounts of insurance as follows: (a) as reasonably
recommended by Landlord’s insurance broker, provided that the amount of
insurance recommended by such broker shall not exceed the amount customarily
required of tenants in comparable projects located within the general area of
the Industrial Center, or (b) as reasonably required by Landlord’s lender.
9.      Damage or Destruction.
          9.1 Definitions.
          (a) “Premises Partial Damage” shall mean if the Premises are damaged
or destroyed to the extent that the cost of repair is less than fifty percent of
the then replacement cost of the Premises.
          (b) “Premises Total Destruction” shall mean if the Premises are
damaged or destroyed to the extent that the cost of repair is fifty percent or
more of the then replacement cost of the Premises.
          (c) “Premises Building Partial Damage” shall mean if the Building of
which the Premises are a part is damaged or destroyed to the extent that the
cost to repair is less than fifty percent of the then replacement cost of the
Building.
          (d) “Premises Building Total Destruction” shall mean if the Building
of which the Premises are a part is damaged or destroyed to the extent that the
cost to repair is fifty percent or more of the then replacement cost of the
Building.
          (e) “Industrial Center Buildings” shall mean all of the buildings on
the Industrial Center site.
          (f) “Industrial Center Buildings Total Destruction” shall mean if the
Industrial Center Buildings are damaged or destroyed to the extent that the cost
of repair is fifty percent or more of the then replacement cost of the
Industrial Center Buildings.
          (g) “Insured Loss” shall mean damage or destruction that was caused by
an event required to be covered by the insurance described in paragraph 8. The
fact that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.

-7-



--------------------------------------------------------------------------------



 



          (h) “Replacement Cost” shall mean the amount of money necessary to be
spent in order to repair or rebuild the damaged area to the condition that
existed immediately prior to the damage occurring, excluding all improvements
made by Tenants.
          9.2 Premises Partial Damage; Premises Building Partial Damage.
          (a) Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5,
if at any time during the term of this Lease there is damage which is an Insured
Loss and which falls into the classification of either Premises Partial Damage
or Premises Building Partial Damage, then Landlord shall, at Landlord’s expense,
repair such damage to the Premises within ninety (90) days (provided if the time
required to repair such damage exceeds ninety (90) days, so long as Landlord is
diligently pursuing such repair, Landlord shall have all the time necessary to
complete such repair) but not Tenant’s fixtures, equipment or tenant
improvements, as soon as reasonably possible and this Lease shall continue in
full force and effect.
          (b) Uninsured Loss: Subject to the provisions of paragraphs 9.4 and
9.5, if at any time during the term of this Lease there is damage that is not an
Insured Loss and that falls within the classification of Premises Partial Damage
or Premises Building Partial Damage, unless caused by a negligent or willful act
of Tenant (in which event Tenant shall make the repairs at its expense), which
damage prevents Tenant from using the Premises, Landlord may at Landlord’s
option either (i) repair such damage as soon as reasonably possible but in any
event, within ninety (90) days (provided if the time required to repair such
damage exceeds ninety (90) days, so long as Landlord is diligently pursuing such
repair, Landlord shall have all the time necessary to complete such repair), at
Landlord’s expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Tenant within thirty (30) days after the
date of the occurrence of such damage of Landlord’s intention to cancel and
terminate this Lease as of the date of the occurrence of such damage. In the
event Landlord elects to give such notice of Landlord’s intention to cancel and
terminate this Lease, Tenant shall have the right within ten (10) days after the
receipt of such notice to give written notice to Landlord of Tenant’s intention
to repair such damage at Tenant’s expense, without reimbursement from Landlord,
in which event this Lease shall continue in full force and effect, and Tenant
shall proceed to make such repairs as soon as reasonably possible. If Tenant
does not give such notice within such ten (10) day period, this Lease shall be
cancelled and terminated as of the date of the occurrence of such damage.
          9.3 Premises Total Destruction; Premises Building Total Destruction;
Industrial Center Buildings Total Destruction. Subject to the provisions of
paragraphs 9.4 and 9.5, if at any time during the term of this Lease there is
damage, whether or not it is an Insured Loss, and such damage falls into the
classification of (a) Premises Total Destruction, or (b) Premises Building Total
Destruction, or (c) Industrial Center Buildings Total Destruction, then Landlord
may at its option either (y) repair such damage within ninety (90) days
(provided if the time required to repair such damage exceeds ninety (90) days,
so long as Landlord is diligently pursuing such repair, Landlord shall have all
the time necessary to complete such repair), but not Tenant’s fixtures,
equipment, or tenant improvements, as soon as reasonably possible at Landlord’s
expense, and this Lease shall continue in full force and effect, or (z) give
written notice to Tenant within thirty (30) days after the date of occurrence of
such damage, of Landlord’s intention to cancel and terminate this Lease, in
which case this Lease shall be cancelled and terminated as of the date of the
occurrence of such damage.
          9.4 Damage near End of Term.
          (a) Subject to paragraph 9.4(b), if at any time during the last six
months of the term of this Lease there is substantial damage, whether or not an
Insured Loss, and such damage falls within the classification of Premises
Partial Damage, Landlord or Tenant may at its option cancel and terminate this
Lease as of the date of occurrence of such damage by giving written notice to
the other party of the terminating party’s election to terminate this lease
within thirty (30) days after the date of occurrence of such damage.
          (b) Notwithstanding paragraph 9.4(a), in the event that Tenant has an
option to extend or renew this Lease, and the time within which said option may
be exercised has not yet expired, Tenant shall exercise such option, if it is to
be exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Partial Damage during
the last six months of the term of this Lease. If Tenant duly exercises such
option during said twenty (20) day period, Landlord shall, at its expense,
repair such damage, but not Tenant’s fixtures, equipment, or tenant
improvements, as soon as reasonably possible, and this Lease shall continue in
full force and effect. If Tenant fails to exercise such option during said
twenty (20) day period, then Landlord may at its option terminate and cancel
this Lease as of the expiration of said twenty (20) day period by giving written
notice to Tenant of Landlord’s election to do so within ten (10) days after the
expiration of said twenty (20) day period, notwithstanding any term or provision
in the grant of option to the contrary.
          9.5 Abatement of Rent; Tenant’s Remedies.
          (a) In the event of damage to the Premises, the rent and Operating
Expenses payable hereunder for the period from the date of damage to the date of
termination or repair sufficient for Tenant’s full use and enjoyment of the
Premises shall be abated in proportion to the degree to which Tenant’s use of
the Premises is impaired. Except for abatement of rent, if any, Tenant shall
have no claim against Landlord for any damage suffered by reason of any such
damage, destruction, repair, or restoration.

-8-



--------------------------------------------------------------------------------



 



          (b) If Landlord is obligated to repair or restore the Premises under
the provisions of this paragraph 9 and does not complete such repair or
restoration within two hundred forty (240) days after such obligation accrues,
Tenant may at its option cancel and terminate this Lease by giving Landlord
written notice of Tenant’s election to do so at any time prior to the
commencement of such repair or restoration. In such event this Lease shall
terminate as of the date of such notice.
          9.6 Termination — Advance Payments. Upon termination of this Lease
pursuant to this paragraph 9, an equitable adjustment shall be made concerning
advance rent and any advance payments made by Tenant to Landlord. Landlord
shall, in addition, return to Tenant so much of Tenant’s security deposit as has
not theretofore been applied by Landlord and, if necessary, cancel and return
the Letter of Credit to Tenant except any portion thereof which has been or
needs to be drawn upon by Landlord for a pre-termination default.
          9.7 Waiver. Landlord and Tenant waive the provisions of any statute
that relate to termination of leases when leased property is destroyed, and
agree that any such event shall be governed by the terms of this Lease.
10.      Real Property Taxes.
          10.1 Payment of Taxes. Landlord shall pay the real property tax, as
defined in paragraph 10.3, applicable to the Industrial Center, subject to
reimbursement by Tenant of Tenant’s Share of such tax in accordance with the
provisions of paragraph 4.2.
          10.2 Definition of “Real Property Tax.” As used herein, the term “real
property tax” shall include any form of real estate tax or assessment, general,
special, ordinary, or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy, or tax (other than inheritance, personal
income, or estate taxes) imposed on the Industrial Center or any portion thereof
by any authority having the direct or indirect power to tax, including any city,
county, state, or federal government, or any school, agricultural, sanitary,
fire, street, drainage, or other improvement district thereof, levied against
any legal or equitable interest of Landlord in the Industrial Center or in any
portion thereof, as against Landlord’s right to rent or other income therefrom,
and against Landlord’s business of leasing the Industrial Center. The term “real
property tax” shall also include any tax, fee, levy, assessment, or charge
(a) in substitution of, partially or totally, any tax, fee, levy, assessment, or
charge hereinabove included within the definition of “real property tax,” or
(b) the nature of which was hereinbefore included within the definition of “real
property tax,” or (c) which is imposed as a result of a transfer, either partial
or total, of Landlord’s interest in the Industrial Center or which is added to a
tax or charge hereinbefore included within the definition of “real property tax”
by reason of such transfer, provided, in no event shall such tax include
inheritance, personal income or estate taxes or any state deed tax.
          10.3 Joint Assessment. If the Industrial Center is not separately
assessed, Tenant’s Share of the real property tax liability shall be an
equitable proportion of the real property taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Landlord from the respective valuations assigned in the assessor’s
work sheets or such other information as may be reasonably available. Landlord’s
reasonable determination thereof, in good faith, shall be conclusive.
          10.4 Personal Property Taxes.
          (a) Tenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment, and all other personal
property of Tenant contained in the Premises or elsewhere. When possible, Tenant
shall cause said trade fixtures, furnishings, equipment, and all other personal
property to be assessed and billed separately from the real property of
Landlord.
          (b) If any of Tenant’s said personal property is assessed with
Landlord’s real property, Tenant shall pay to Landlord the taxes attributable to
Tenant within ten (10) days after receipt of a written statement setting forth
the taxes applicable to Tenant’s property.
11.      Utilities. Tenant shall pay for all water, gas, heat, light, power,
telephone, and other utilities and services supplied to the Premises, together
with any taxes thereon. If any such services are not separately metered to the
Premises, Tenant shall pay, at Landlord’s option, either Tenant’s Share or a
reasonable proportion to be determined by Landlord of all charges jointly
metered with other premises in the Building.
12.      Assignment and Subletting.
          12.1 Landlord’s Consent Required. Tenant shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet, or otherwise transfer or
encumber all or any part of Tenant’s interest in this Lease or in the Premises,
without Landlord’s prior written consent, which Landlord shall not unreasonably
withhold. Landlord shall respond to Tenant’s request for consent hereunder in a
timely manner, provided that any attempted assignment, transfer, mortgage,
encumbrance, or subletting without such consent shall be void, and shall
constitute a breach of this Lease without the need for notice to Tenant under
paragraph 13.1.
          12.2 Tenant Affiliate. Notwithstanding the provisions of paragraph
12.1 hereof, Tenant may assign or sublet the Premises, or any portion thereof,
without Landlord’s consent, to any entity that controls, is controlled by, or is
under common control with Tenant, or to any entity resulting from a merger or
consolidation with Tenant, or to any person or entity that acquires all the
assets of Tenant as a going concern of the business that is being conducted on
the Premises, all of which are referred to as a “Tenant Affiliate,” provided
that before such assignment or subletting is

-9-



--------------------------------------------------------------------------------



 



effective, said assignee or subtenant shall assume, in full, the obligations of
Tenant under this Lease. Any such assignment or subletting shall not, in any
way, affect or limit the liability of Tenant under the terms of this Lease even
if after such assignment or subletting the terms of this Lease are materially
changed or altered without the consent of Tenant, the consent of whom shall not
be necessary.
          12.3 Terms and Conditions of Assignment. Regardless of Landlord’s
consent, no assignment shall release Tenant of its obligations hereunder or
alter the primary liability of Tenant to pay the Base Rent and Tenant’s Share of
Operating Expenses, and to perform all other obligations to be performed by
Tenant hereunder. Landlord may accept rent from any person other than Tenant,
pending approval or disapproval of such assignment. Neither a delay in the
approval or disapproval of such assignment nor the acceptance of rent shall
constitute a waiver or estoppel of Landlord’s right to exercise its remedies for
the breach of any of the terms or conditions of this paragraph 12 or this Lease.
Consent to one assignment shall not be deemed consent to any subsequent
assignment. In the event of default by any assignee of Tenant or any successor
of Tenant, in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
said assignee or successor. Landlord may consent to subsequent assignments of
this Lease or amendments or modifications to this Lease with assignees of
Tenant, without notifying Tenant, or any successor of Tenant, and without
obtaining its or their consent thereto, and such action shall not relieve Tenant
of liability under this Lease.
          12.4 Terms and Conditions Applicable to Subletting. Regardless of
Landlord’s consent, the following terms and conditions shall apply to any
subletting by Tenant of all or any part of the Premises and shall be included in
subleases:
          (a) Tenant hereby assigns and transfers to Landlord all of Tenant’s
interest in all rentals and income arising from any sublease heretofore or
hereafter made by Tenant, and Landlord may collect such rent and income and
apply the same toward Tenant’s obligations under this Lease; provided, however,
that until a default occurs in the performance of Tenant’s obligations under
this Lease, Tenant may receive, collect, and enjoy the rents accruing under such
sublease. Landlord shall not, by reason of this or any other assignment of such
sublease to Landlord nor by reason of the collection of the rents from a
subtenant, be deemed liable to the subtenant for any failure of Tenant to
perform and comply with any of Tenant’s obligations to such subtenant under such
sublease. Tenant hereby irrevocably authorizes and directs any such subtenant,
upon receipt of a written notice from Landlord stating that a default exists in
the performance of Tenant’s obligations under this Lease, to pay to Landlord the
rents due and to become due under the sublease. Tenant agrees that such
subtenant shall have the right to rely upon any such statement and request from
Landlord, and that such subtenant shall pay such rents to Landlord without any
obligation or right to inquire as to whether such default exists and
notwithstanding any notice from or claim from Tenant to the contrary. Tenant
shall have no right to claim against such subtenant or Landlord for any such
rents so paid by such subtenant to Landlord.
          (b) No sublease entered into by Tenant shall be effective unless and
until it has been approved in writing by Landlord. In entering into any
sublease, Tenant shall use only such form of sublease as is satisfactory to
Landlord, and once approved by Landlord, such sublease shall not be changed or
modified without Landlord’s prior written consent. Any subtenant shall, by
reason of entering into a sublease under this Lease, be deemed, for the benefit
of Landlord, to have assumed and agreed to conform and comply with each and
every obligation herein to be performed by Tenant other than such obligations as
are contrary to or inconsistent with provisions contained in a sublease to which
Landlord has expressly consented in writing.
          (c) If Tenant’s obligations under this Lease have been guaranteed by
third parties, then a sublease, and Landlord’s consent thereto, shall not be
effective unless said guarantors give their written consent to such sublease and
the terms thereof.
          (d) The consent by Landlord to any subletting shall not release Tenant
from its obligations or alter the primary liability of Tenant to pay the rent
and perform and comply with all of the obligations of Tenant to be performed
under this Lease.
          (e) The consent by Landlord to any subletting shall not constitute a
consent to any subsequent subletting by Tenant or to any assignment or
subletting by the subtenant. However, Landlord may consent to subsequent
sublettings and assignments of the sublease or any amendments or modifications
thereto without notifying Tenant or anyone else liable on this Lease or the
sublease and without obtaining their consent, and such action shall not relieve
such persons from liability.
          (f) In the event of any default under this Lease, Landlord may proceed
directly against Tenant, any guarantors, or anyone else responsible for the
performance of this Lease, including the subtenant, without first exhausting
Landlord’s remedies against any other person or entity responsible therefor to
Landlord, or any security held by Landlord or Tenant.
          (g) In the event Tenant defaults in the performance of its obligations
under this Lease, Landlord, at its option and without any obligation to do so,
may require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of Tenant under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or security deposit paid by
such subtenant to Tenant for any other prior defaults of Tenant under such
sublease.
          (h) Each and every consent required of Tenant under a sublease shall
also require the consent of Landlord.

-10-



--------------------------------------------------------------------------------



 



          (i) No subtenant shall further assign or sublet all or any part of the
Premises without Landlord’s prior written consent.
          (j) Landlord’s written consent to any subletting of the Premises by
Tenant shall not constitute an acknowledgement that no default then exists under
this Lease of the obligations to be performed by Tenant, nor shall such consent
be deemed a waiver of any then existing default, except as may be otherwise
stated by Landlord at the time.
          (k) With respect to any subletting to which Landlord has consented,
Landlord agrees to deliver a copy of any notice of default by Tenant to the
subtenant. Such subtenant shall have the right to cure a default of Tenant
within ten (10) days after service of said notice of default upon such
subtenant, and the subtenant shall have a right of reimbursement and offset from
and against Tenant for any such default cured by the subtenant.
          12.5 Attorney’s Fees/Assignment and Subletting. In the event Tenant
assigns or sublets the Premises or requests the consent of Landlord to any
assignment or subletting or if Tenant requests the consent of Landlord to any
act Tenant proposes to do, then Tenant shall pay Landlord’s reasonable
attorney’s fees incurred in connection therewith.
          12.6 General Conditions to Assignment and Subletting.
          (a) If Tenant is a privately held corporation, or is an unincorporated
association or partnership, the transfer, assignment, or hypothecation of any
stock or interest in such corporation, association, or partnership in excess of
forty-nine percent (49%) in the aggregate shall be deemed an assignment or
transfer within the meaning and provisions of this paragraph 12. If Tenant is a
publicly held corporation, the public trading of stock in Tenant shall not be
deemed an assignment or transfer within the meaning of this paragraph.
          (b) In connection with any request for Landlord’s consent to a
proposed assignment of this Lease or a proposed sublease of all or part of the
Premises, Tenant shall give written notice to Landlord identifying the intended
assignee or subtenant by name and address, the terms of the intended assignment
or sublease, and the nature of the business of the proposed assignee or
subtenant, together with current financial statements for the proposed assignee
or subtenant (which financials, in the case of an assignee, shall have been
audited) and, thereafter, any other information that Landlord may reasonably
request. For a period of thirty (30) days after such notice is given, Landlord
shall have the right by written notice to Tenant (i) in the case of a proposed
sublease, either to (A) sublet from Tenant any portion of the Premises proposed
to be sublet for the term for which such portion is proposed to be sublet but at
the same rent as Tenant is required to pay to Landlord under this Lease for the
same space, computed on a pro rata square footage basis, or (B) if the proposed
subletting is for substantially all of the remaining term of this Lease,
terminate this Lease entirely or as it pertains to the portion of the Premises
so proposed by Tenant to be sublet, or (ii) in the case of a proposed
assignment, to terminate this Lease. If Landlord so terminates this Lease, such
termination shall be as of the effective date of Tenant’s proposed sublease or
assignment. If Landlord so terminates this Lease, Landlord may, if it elects,
enter into a new lease covering the Premises or a portion thereof with the
intended assignee or subtenant on such terms as Landlord and such person may
agree or enter into a new lease covering the Premises or a portion thereof with
any other person, in which event Tenant shall not be entitled to any portion of
the profit, if any, that Landlord may realize on account of such termination and
reletting. Landlord’s exercise of its aforesaid option shall not be construed to
impose any liability upon Landlord with respect to any real estate brokerage
commission(s) or any other costs or expenses incurred by Tenant in connection
with its proposed subletting or assignment.
          (c) If Tenant complies with the provisions of paragraphs 12.6(a) and
12.6(b) above, and Landlord does not exercise any of the options provided to
Landlord under paragraph 12.6(b), Landlord’s consent to a proposed assignment or
sublet shall not be withheld unreasonably, and shall be granted or refused
within thirty (30) days after Landlord’s receipt of all of the information that
Tenant is required to deliver to Landlord pursuant to paragraph 12.6(b). If
Landlord refuses such consent, Landlord shall state the basis for such refusal.
Without limiting the other instances in which it may be reasonable for Landlord
to withhold its consent to an assignment or subletting, Landlord and Tenant
acknowledge that it shall be reasonable for Landlord to withhold its consent in
the following instances:
          1. The proposed assignee or subtenant is a governmental agency;
          2. The use of the Premises by the proposed assignee or subtenant would
involve occupancy in violation of paragraph 6 of this Lease;
          3. In Landlord’s reasonable judgment, the financial worth of the
proposed assignee or subtenant does not meet the credit standards applied by
Landlord or its investment advisors for other tenants under leases with
comparable terms;
          4. In Landlord’s reasonable judgment, the proposed assignee or
subtenant does not have a good reputation as a tenant of property;
          5. Landlord has received from any prior Landlord of the proposed
assignee or subtenant a negative report concerning such prior Landlord’s
experience with the proposed assignee or subtenant;
          6. Landlord has experienced previous defaults by or is in litigation
with the proposed assignee or subtenant;

-11-



--------------------------------------------------------------------------------



 



          7. The use of the Premises by the proposed assignee or subtenant would
violate any applicable law, ordinance, regulation, or covenants, conditions, and
restrictions;
          8. The proposed assignment or sublease fails to include all of the
terms and provisions required to be included therein pursuant to this paragraph
12; or
          9. Tenant is in default of any of its obligations under this Lease, or
Tenant has defaulted under this Lease on three or more occasions during the
12 months last preceding the date that Tenant has requested such consent.
          (d) In the case of an assignment, any sum or other economic
consideration received by Tenant as a result of such assignment shall be paid to
Landlord after first deducting the cost of any real estate commissions incurred
in connection with such assignment. In the case of a subletting, any sum or
economic consideration received by Tenant as a result of such subletting in
excess of the monthly rental due hereunder (such monthly rental prorated if
necessary to reflect only rental allocable to the sublet portion of the
Premises) shall be paid to Landlord after first deducting (i) the cost of
leasehold improvements made to the sublet portion of the Premises at Tenant’s
cost for the specific benefit of the subtenant, amortized over the term of the
sublease, and (ii) the cost of any real estate commissions incurred in
connection with such subletting, amortized over the term of the sublease. Upon
Landlord’s request, Tenant shall assign to Landlord all amounts to be paid to
Tenant by any such subtenant or assignee and shall direct such subtenant or
assignee to pay the same directly to Landlord.
13.      Default; Remedies.
          13.1 Default. The occurrence of any one or more of the following
events shall constitute a material default of this Lease by Tenant:
          (a) The vacating or abandonment of the Premises by Tenant.
          (b) The failure by Tenant to make any payment of rent or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure continues for a period of Five (5) days after written notice thereof
from Landlord to Tenant. In the event that Landlord serves Tenant with a Notice
to Pay Rent or Quit or summons and complaint pursuant to applicable Unlawful
Detainer statutes, such Notice to Pay Rent or Quit or summons and complaint
shall also constitute the notice required by this subparagraph. In the event
Tenant fails to make any payment required hereunder for a period of Five (5)
days after written notice that such is due as provided above on two (2) or more
occasions within any twelve (12) month period, Landlord shall not be required
for the duration of such twelve (12) month period to provide notice of such
failure to Tenant prior to declaring Tenant in default under this Lease.
          (c) Except as otherwise provided in this Lease, the failure by Tenant
to observe or perform any of the covenants, conditions, or provisions of this
Lease to be observed or performed by Tenant, other than as described in
paragraphs (a) and (b) above, where such failure continues for a period of
thirty (30) days after written notice thereof from Landlord to Tenant; provided,
however, that if the nature of Tenant’s noncompliance is such that more than
thirty (30) days are reasonably required for its cure, then Tenant shall not be
deemed to be in default if Tenant commences such cure within said thirty
(30) day period and thereafter diligently prosecutes such cure to completion. To
the extent permitted by law, such thirty (30) day notice shall constitute the
sole and exclusive notice required to be given to Tenant under applicable
Unlawful Detainer statutes.
          (d) (i) The making by Tenant of any general arrangement or general
assignment for the benefit of creditors; (ii) Tenant becomes a “debtor” as
defined in 11 U.S.C. 101 or any successor statute thereto (unless, in the case
of a petition filed against Tenant, the same is dismissed within sixty
(60) days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or (iv) the attachment, execution, or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days. In the event that any provision of this paragraph 13.1(d) is contrary
to any applicable law, such provision shall be of no force or effect.
          (e) The discovery by Landlord that any financial statement given to
Landlord by Tenant, any assignee of Tenant, any subtenant of Tenant, any
successor in interest of Tenant, or any guarantor of Tenant’s obligations
hereunder, was materially false.
          (f) The death of any guarantor of Tenant’s obligations hereunder
without a replacement guarantee or other security satisfactory to Landlord,
within sixty (60) days of such death.
          13.2 Remedies. In the event of any such material default by Tenant,
Landlord may at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy that Landlord
may have by reason of such default:
          (a) Terminate this Lease or Tenant’s right to possession of the
Premises by notice to Tenant or any other lawful means, in which case this Lease
shall terminate and Tenant shall immediately surrender possession of the
Premises to Landlord. In such event Landlord shall be entitled to recover from
Tenant:
          (i) The worth at the time of award of the unpaid rentals which had
been earned at the time of termination;

-12-



--------------------------------------------------------------------------------



 



          (ii) The worth at the time of award of the amount by which the unpaid
rentals that would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;
          (iii) The worth at the time of award (computed by discounting at the
discount rate of the Federal Reserve Bank of Minneapolis at the time of award)
of the amount by which the unpaid rentals for the balance of the term hereof
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; and
          (iv) Any other amounts necessary to compensate Landlord for detriment
proximately caused by the default by Tenant or which in the ordinary course of
events would likely result, including without limitation the reasonable costs
and expenses incurred by Landlord for:
          (A) Retaking possession of the Premises;
          (B) Cleaning and making repairs and alterations (including
installation of leasehold improvements, whether or not the same shall be funded
by a reduction of rent, direct payment, or otherwise) necessary to return the
Premises to good condition and preparing the Premises for reletting;
          (C) Removing, transporting, and storing any of Tenant’s property left
at the Premises (although Landlord shall have no obligation to remove,
transport, or store any of the property);
          (D) Reletting the Premises, including without limitation brokerage
commissions, advertising costs, and attorney’s fees;
          (E) Attorneys’ fees, expert witness fees, and court costs;
          (F) Any unamortized real estate brokerage commissions paid in
connection with this Lease; and
          (G) Costs of carrying the Premises, such as repairs, maintenance,
taxes and insurance premiums, utilities, and security precautions, if any.
The “worth at the time of award” of the amounts referred to in paragraphs
13.2(a)(i) and (ii) is computed by allowing interest at an annual rate equal to
the greater of: nine percent (9%), or four percent (4%) plus the rate
established by the Federal Reserve Bank of Minneapolis, as of the 25th day of
the month immediately preceding the default by Tenant, on advances to member
banks under Sections 13 and 13(a) of the Federal Reserve Act, as now in effect
or hereafter from time to time amended.
          (b) Maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant has vacated or abandoned the
Premises. In such event Landlord shall be entitled to enforce all of its rights
and remedies under this Lease, including the right to recover the rent as it
becomes due hereunder. In such event, Landlord may also elect to relet the
Premises for the account of Tenant for a period, which may extend beyond the
term hereof, and for such other terms as Landlord may reasonably deem
appropriate. Tenant shall reimburse Landlord upon demand for all costs incurred
by Landlord in connection with such reletting, including, without limitation,
necessary restoration, renovation, or improvement costs, attorneys’ fees, and
brokerage commissions up to an equal amount, but not to exceed the original
commissions paid by Landlord upon execution of “Prime Lease”. The proceeds of
such reletting shall be applied first to any sums then due and payable to
Landlord from Tenant, including the reimbursement described above. The balance,
if any, shall be applied to the payment of future rent as it becomes due
hereunder. Acts of maintenance or preservation or efforts to relet the Premises
or the appointment of a receiver upon the initiative of Landlord to protect its
interest under this Lease shall not constitute a termination of Tenant’s right
to possession.
          (c) Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state of Minnesota. Unpaid
installments of rent and other unpaid monetary obligations of Tenant under the
terms of this Lease shall bear interest from the date due at the maximum rate
then allowable by law.
          (d) If Tenant should fail to pay any sum of money, other than rental
to Landlord, required to be paid hereunder or should fail to perform any other
act on its part to be performed hereunder and such failure should continue for
thirty (30) days after notice thereof by Landlord, or such longer period as may
be allowed hereunder, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such other act on Tenant’s part to be made or performed
as set forth in this Lease. Any and all sums so paid by Landlord and all
necessary incidental costs shall be payable to Landlord on demand from the date
of Landlord’s expense or incurring of such costs to the date repaid at a rate
equal to the lesser of (i) the rate of interest publicly announced from time to
time by Wells Fargo Bank N.A. as its “prime rate” for unsecured commercial
loans, plus four percent (4%), or (ii) the maximum rate allowed by law.
          13.3 Default by Landlord. Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have theretofore been furnished to
Tenant in writing, specifying wherein Landlord has failed to perform such
obligation; provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for performance, then Landlord
shall not be in default if Landlord commences performance within such thirty
(30) day period and thereafter diligently prosecutes the same to completion.

-13-



--------------------------------------------------------------------------------



 



          13.4 Late Charges. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Base Rent, Tenant’s Share of Operating Expenses or other
sums due hereunder will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges that may be imposed on Landlord by the terms of any mortgage or
trust deed covering the Industrial Center or any part thereof. Accordingly, if
any installment of Base Rent, Operating Expenses, or any other sum due from
Tenant is not received by Landlord or Landlord’s designee within ten (10) days
after such amount is due, then, without any requirement for notice to Tenant,
Tenant shall pay to Landlord a late charge equal to six percent (6%) of such
overdue amount. The parties hereby agree that such late charge represents a fair
and reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for three (3) consecutive installments of any of the aforesaid
monetary obligations of Tenant, then Base Rent shall automatically become due
and payable quarterly in advance, rather than monthly, notwithstanding paragraph
4.1 or any other provision of this Lease to the contrary.
14. Condemnation. If the Premises or any portion thereof or the Industrial
Center is taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called “condemnation”), this
Lease shall terminate as to the part so taken as of the date when the condemning
authority takes title or possession, whichever first occurs. If more than ten
percent of the floor area of the Premises, or more than twenty-five percent of
that portion of the Common Areas designated as parking for the Industrial
Center, is taken by condemnation, Tenant may, at its option, to be exercised in
writing only within ten (10) days after Landlord has given Tenant written notice
of such taking (or in the absence of such notice, within ten (10) days after the
condemning authority has taken possession) terminate this Lease as of the date
when the condemning authority takes such possession. If Tenant does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the rent shall be reduced in the proportion that the floor area of the
Premises taken bears to the total floor area of the Premises. No reduction of
rent shall occur if the only area taken does not have the Premises located
thereon and as long as reasonable parking remains for the non-exclusive use of
Tenant. Any award for the taking of all or any part of the Premises under the
power of eminent domain or any payment made under threat of the exercise of such
power shall be the property of Landlord, whether such award is made as
compensation for diminution in value of the leasehold or for the taking of the
fee, or as severance damages; provided, however, that Tenant shall be entitled
to any award for loss of or damage to Tenant’s trade fixtures and removable
personal property. In the event that this Lease is not terminated by reason of
such condemnation, Landlord shall, to the extent of severance damages received
by Landlord in connection with such condemnation, repair any damage to the
Premises caused by such condemnation except to the extent that Tenant has been
reimbursed therefor by the condemning authority. Tenant shall pay any amount in
excess of such severance damages required to complete such repair.
15. Broker’s Fee. Tenant warrants that it has not had any dealings with any real
estate brokers or leasing agents other than United Properties, 3500 West 80th
Street, Minneapolis, Minnesota 55431 (the “Broker”) in connection with this
Lease and that no person or entity other than the Broker is entitled to receive
any real estate brokerage or leasing commissions or finder’s fees by reason of
the execution of this Lease. Tenant’s indemnification of Landlord in Paragraph
8.7 of this Lease shall apply to breach of the warranty contained in this
provision.
16.      Estoppel Certificate.
          (a) Tenant shall at any time and from time to time within ten
(10) days following request from Landlord execute, acknowledge, and deliver to
Landlord a statement in writing (i) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect); (ii) acknowledging that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder, or specifying such defaults
if any are claimed; (iii) certifying the date when Tenant entered into occupancy
of the Premises and that Tenant is open and conducting business at the Premises;
(iv) certifying the date to which rentals and other charges are paid in advance,
if any; (v) certifying the current amount of base rent due under the Lease;
(vi) evidencing the status of this Lease as may be required either by a lender
making a loan affecting, or a purchaser of, the Premises or any part of the
Industrial Center from Landlord; (vii) certifying that all improvements to be
constructed on the Premises by Landlord are substantially completed, except for
any punch list items that do not prevent Tenant from using the Premises for its
intended use; and (viii) certifying as to such other matters relating to this
Lease and/or the Premises as may be reasonably and customarily requested by a
lender making a loan to Landlord or a purchaser of the Premises or any part
thereof from Landlord. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Industrial Center or any
interest therein. Tenant shall, within ten (10) days following request of
Landlord, deliver such other documents, including Tenant’s financial statements,
as are reasonably requested in connection with the sale of, or a loan to be
secured by, any portion of the Industrial Center or any interest therein. Upon
request by Tenant, Landlord shall provide an equivalent estoppel certificate to
Tenant or Tenant’s designee.
          (b) If Landlord desires to finance, refinance, or sell the Property,
or any part thereof, Tenant hereby agrees to deliver to any lender or purchaser
designated by Landlord such financial statements of Tenant as may be reasonably
required by such lender or purchaser. Such statements shall include the past
three (3) years’ financial statements of Tenant. All such financial statements
shall be received by Landlord and such lender or purchaser in confidence and
shall be used only for the purposes herein set forth.

-14-



--------------------------------------------------------------------------------



 



17. Landlord’s Liability. The term “Landlord” as used herein shall mean only the
owner or owners, at the time in question, of the fee title or a Tenant’s
interest in a ground lease of the Industrial Center, and in the event of any
transfer of such title or interest, Landlord herein named (and in case of any
subsequent transfers, then the grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord’s obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at the time of such transfer, in which Tenant has an interest,
shall be delivered to the grantee. The obligations contained in this Lease to be
performed by Landlord shall, subject as aforesaid, be binding on Landlord’s
successor and assigns, only during their respective periods of ownership.
18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
19. Interest on Past-due Obligations. Except as expressly herein provided, any
amount due to Landlord and not paid when due shall bear interest at a rate of
ten percent (10%) annually from the date due. Payment of such interest shall not
excuse or cure any default by Tenant under this Lease; provided, however, that
interest shall not be payable on late charges incurred by Tenant nor on any
amounts upon which late charges are paid by Tenant.
20. Time of Essence. Time is of the essence of the obligations to be performed
under this Lease.
21. Additional Rent. All monetary obligations of Tenant to Landlord under the
terms of this Lease, including but not limited to Tenant’s Share of Operating
Expenses and insurance and tax expenses payable, shall be deemed to be rent.
22. Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Tenant hereby acknowledges that neither the real estate brokers
listed in paragraph 15 hereof nor any cooperating broker on this transaction nor
the Landlord or any employee or agent of any of said persons has made any oral
or written warranties or representations to Tenant relative to the condition or
use by Tenant of the Premises or the Property, and Tenant acknowledges that
Tenant assumes all responsibility regarding the Occupational Safety and Health
Act, the legal use and adaptability of the Premises, and the compliance thereof
with all applicable laws and regulations in effect during the term of this Lease
except as otherwise specifically stated in this Lease.
23. Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal delivery or by certified mail, and if given
personally or by mail, shall be deemed sufficiently given if addressed to Tenant
or to Landlord at the address noted below, as the case may be. Either party may
by notice to the other specify a different address for notice purposes except
that upon Tenant’s taking possession of the Premises, the Premises shall
constitute Tenant’s address for notice purposes. A copy of all notices required
or permitted to be given to Landlord hereunder shall be concurrently transmitted
to such party or parties at such addresses as Landlord may from time to time
hereafter designate by notice to Tenant. Notice shall be deemed delivered on the
date of delivery or deposit with the United States Postal Service.
CB Richard Ellis Investors
515 Flower Street, Suite 3100
Los Angeles, CA 90071
Attn: Senior Director
With a copy of each Notice to Lessor to be sent to:
United Properties, LLC
505 North Highway 169, Suite 260
Minneapolis, MN 55441
Attn: Property Manager
(Or to such other addresses which Lessor may from time to time supply to
Tenant).
All notices to the Tenant should be addressed as follows:
Wireless Ronin Technologies
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN 55345
24. Waivers. No waiver by Landlord of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision. Landlord’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act by Tenant. The acceptance of rent hereunder by
Landlord shall not be a waiver of any preceding breach by Tenant of any
provision hereof other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.
25. Holding Over. In the event of holding over by Tenant after the expiration or
termination of this lease, the holdover shall be as a tenant at will, and all of
the terms and provisions of this Lease shall be applicable during that

-15-



--------------------------------------------------------------------------------



 



period, except that Tenant shall pay Landlord as rental for the period of such
holdover an amount equal to one-hundred and fifty percent (150%) of the monthly
rent, and 150% of the operating expenses, real estate taxes and additional
rental, which would have been payable by Tenant had the holdover period been a
part of the original Term of this Lease. Tenant agrees to vacate and deliver the
Premises to Landlord upon its receipt of notice from Landlord to vacate. The
rental payable during the holdover period shall be payable to Landlord upon
demand. No holding over by Tenant, whether with or without the consent of
Landlord, shall operate to extend this Lease, except as otherwise expressly
provided herein. Tenant shall be liable for damages as a result of any holdover
from the original lease Term or renewal term, as applicable. All options, if
any, granted under the terms of this Lease shall be deemed terminated and be of
no further effect during the holdover period.
26. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
27. Covenants and Conditions. Each provision of this Lease performable by Tenant
shall be deemed both a covenant and a condition.
28. Binding Effect; Choice of Law. Subject to any provisions hereof restricting
assignment or subletting by Tenant and subject to the provisions of paragraph
17, this Lease shall bind the parties, their personal representatives,
successors, and assigns. This Lease shall be governed by the laws of the State
where the Industrial Center is located, and any litigation concerning this Lease
between the parties hereto shall be initiated in the county in which the
Industrial Center is located.
29. Subordination.
          (a) This Lease, and any Option granted hereby, at Landlord’s option,
shall be subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Industrial Center and
to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements, and extensions thereof.
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as shall
pays the rent and observes and performs all of the provisions of this Lease,
unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee, or ground Landlord elects to have this Lease, and any
Options granted hereby, prior to the lien of its mortgage, deed of trust, or
ground lease, and gives written notice thereof to Tenant, this Lease and such
Options shall be deemed prior to such mortgage, deed of trust, or ground lease,
whether this Lease or such Options are dated prior or subsequent to the date of
such mortgage, deed or trust, or ground lease or the date of recording thereof.
          (b) Provided Tenant receives a Non-Disturbance agreement conforming to
Section 29(a), Tenant agrees to execute any documents required to effectuate an
attornment or, a subordination or to make this Lease or any Option granted
herein prior to the lien of any mortgage, deed of trust, or ground lease, as the
case may be. Tenant’s failure to execute such documents within ten (10) days
after written demand shall constitute a material default by Tenant hereunder
without further notice to Tenant or, at Landlord’s option, Landlord may execute
such documents on behalf of Tenant as Tenant’s attorney-in-fact. Tenant does
hereby make, constitute, and irrevocably appoint Landlord as Tenant’s
attorney-in-fact and in Tenant’s name, place and stead, to execute such
documents in accordance with this paragraph 29(b).
30. Attorney’s Fees. If there is any legal action or proceedings between the
parties to enforce or interpret any provisions of this Lease or to protect or
establish any right or remedy of any of them hereunder, the unsuccessful party
to such action or proceedings shall pay to the prevailing party all costs and
expenses (including, but not limited to, reasonable attorney’s fees and
disbursements) incurred by such prevailing party in such action or proceedings.
If any party secures a judgment in any such action or proceedings, then any
costs and expenses (including, but not limited to, reasonable attorney’s fees
and disbursements) incurred by the prevailing party in enforcing such judgment,
or any costs and expenses (including, but not limited to, reasonable attorneys’
fees and disbursements) incurred by the party prevailing in any appeal from such
judgment in connection with such appeal shall be recoverable separately from and
in addition to any other amount included in such judgment. The preceding
sentence is intended to be severable from the other provisions of this Lease and
shall survive and not be merged into any such judgment. In addition to the
foregoing, if Tenant fails to pay any amount owing to Landlord hereunder or
fails to perform any other obligation hereunder and Landlord serves Tenant with
notice of such breach (including, without limitation, a demand letter or a
three-day notice to pay rent or quit), then Tenant shall pay to Landlord on
demand all costs incurred by Landlord in connection with preparing and serving
such notice, including, but not limited to, attorneys’ fees, process serving
fees, and other disbursements.
31. Landlord’s Access. Upon reasonable notice to Tenant, except in the case of
emergency where no notice is required, Landlord and Landlord’s agents shall have
the right to enter the Premises at reasonable times for the purpose of
inspecting the same, showing the same to prospective purchasers, lenders, or
Tenants, and making such alterations, repairs, improvements, or additions to the
Premises or to the Building as Landlord may deem necessary or desirable.
Landlord may at any time place on or about the Premises or the Building any
ordinary “For Sale” signs, and Landlord may at any time during the last 120 days
of the term hereof place on or about the Premises any ordinary “For Lease”
signs. All activities of Landlord pursuant to this paragraph shall be without
abatement of rent, nor shall Landlord have any liability to Tenant for the same
except for damages caused by the negligence or willful misconduct of Landlord,
Landlord’s agents, or invitees.

-16-



--------------------------------------------------------------------------------



 



32. Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Landlord’s prior written consent thereto.
Notwithstanding anything to the contrary in this Lease, Landlord shall not be
obligated to exercise any standard of reasonableness in determining whether to
grant such consent.
33. Signs. Tenant shall not place any sign upon the Premises or the Industrial
Center without Landlord’s prior written consent. Under no circumstances shall
Tenant place a sign on any roof of the Industrial Center. Tenant shall be
responsible for paying for any signage for or on behalf of Tenant: (i) on or
about the Premises, including, but not limited to, signage on the suite door
glass, and/or warehouse doors, and (ii) any signage of Tenant on the exterior of
the Building. Tenant agrees to use Landlord’s approved vendor for all such
signage. In the event Tenant wishes to use its own signage vendor, Tenant agrees
to obtain Landlord’s approval for such vendor. All signage, including but not
limited to the design, color, and size, must be approved by Landlord prior to
installation and must be consistent with the current design standards and
specifications for the Building. Notwithstanding the foregoing, Landlord agrees
to provide to Tenant an allowance not to exceed Five Thousand and no/100 Dollars
($5,000.00) for the purchase and installation of Tenant’s signage on the
exterior of the Building, which shall be payable to Tenant within thirty
(30) days of demand therefore and upon receipt of (i) supporting invoices
evidencing the cost of such signage; (ii) delivery to Landlord of lien waivers
evidencing payment for all materials and work performed for said signage; and
(iii) Tenant has taken possession of the Premises and is not in default
hereunder beyond any applicable cure period.
34. Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not work a
merger, and shall, at the option of Landlord, terminate all or any existing
subtenancies or may, at the option of Landlord, operate as an assignment to
Landlord of any or all of such subtenancies.
35. Consents. Except for paragraphs 32 and 33 hereof, wherever in this Lease the
consent of one party is required to an act of the other party, such consent
shall not be unreasonably withheld or delayed.
36. Guarantor. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Tenant under this Lease.
37. Quiet Possession. Upon Tenant’s paying the rent for the Premises and
observing and performing all of the covenants, conditions, and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease. The individuals executing this Lease on behalf of
Landlord represent and warrant to Tenant that they are fully authorized and
legally capable of executing this Lease on behalf of Landlord and that such
execution is binding upon all parties holding an ownership interest in the
Industrial Center.
38. Options.
          38.1 Definition. As used in this paragraph the word “Option” has the
following meaning: (a) the right or option to extend the term of this Lease or
to renew this Lease or to extend or renew any lease that Tenant has on other
property of Landlord; (b) the option or right of first refusal to lease the
Premises or the right of first offer to lease the Premises or the right of first
refusal or right of first negotiation to lease other space within the Industrial
Center or other property of Landlord or the right of first offer to lease other
space within the Industrial Center or other property of Landlord; and (c) the
right or option to purchase the Premises or the Industrial Center, or the right
of first refusal to purchase the Premises or the Industrial Center, or the right
of first offer to purchase the Premises or the Industrial Center, or the right
or option to purchase other property of Landlord, or the right of first refusal
to purchase other property of Landlord, or the right of first offer to purchase
other property of Landlord.
          38.2 Options Personal. Each Option granted to Tenant in this Lease is
personal to the original Tenant and may be exercised only by the original Tenant
while occupying the Premises, who does so without the intent of thereafter
assigning this Lease or subletting the Premises or any portion thereof, and may
not be exercised or be assigned, voluntarily or involuntarily, by or to any
person or entity other than Tenant, provided, however, that an Option may be
exercised by or assigned to any Tenant Affiliate as defined in paragraph 12.2 of
this Lease. The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, whether by reservation or otherwise.
          38.3 Multiple Options. In the event that Tenant has any multiple
options to extend or renew this Lease, a later option cannot be exercised unless
the prior option to extend or renew this Lease has been so exercised.
          38.4 Effect of Default on Options.
          (a) Tenant shall have no right to exercise an Option, notwithstanding
any provision in the grant of Option to the contrary, (i) during the time
commencing from the date when Landlord gives to Tenant a notice of default
pursuant to paragraph 13.1(b) or 13.1(c) and continuing until the noncompliance
alleged in said notice of default is cured, or (ii) during the period of time
commencing on the date after a monetary obligation to Landlord is due from
Tenant and unpaid (without any necessity for notice thereof to Tenant) and
continuing until the obligation is paid, or (iii) at any time after an event of
default described in paragraph 13.1(a), 13.1(d), or 13.1(e) without any
necessity of Landlord to give notice of such default to Tenant, or (iv) in the
event that Landlord has given to Tenant three or more notices of default under
paragraph 13.1(b), or paragraph 13.1(c), whether or not the defaults are cured,
during the 12-month period of time immediately prior to the time that Tenant
attempts to exercise the subject Option.

-17-



--------------------------------------------------------------------------------



 



          (b) The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Tenant’s inability to exercise an
Option because of the provisions of paragraph 38.4(a).
          (c) All rights of Tenant under the provisions of an Option shall
terminate and be of no further force or effect, notwithstanding Tenant’s due and
timely exercise of the Option, if, after such exercise and during the term of
this Lease, (i) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of thirty (30) days after such obligation becomes due (without any
necessity of Landlord to give notice thereof to Tenant), or (ii) Tenant fails to
commence to cure a default specified in paragraph 13.1(c) within thirty
(30) days after the date that Landlord gives notice to Tenant of such default
and/or Tenant fails thereafter to diligently prosecute said cure to completion,
or (iii) Tenant commits a default described in paragraph 13.1(a), 13.1(d) or
13.1(e) (without any necessity of Landlord to give notice of such default to
Tenant), or (iv) Landlord gives to Tenant three or more notices of default under
paragraph 13.1(b), or paragraph 13.1(c), whether or not the defaults are cured.
39. Security Measures. Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Industrial Center. Tenant assumes all
responsibility for the protection of Tenant, its agents, and invitees and the
property of Tenant and of Tenant’s agents and invitees from acts of third
parties. Nothing herein contained shall prevent Landlord, at its sole option,
from providing security protection for the Industrial Center or any part
thereof, in which event the cost thereof shall be included within the definition
of Operating Expenses, as set forth in paragraph 4.2.
40. Easements. Landlord reserves to itself the right, from time to time, to
grant such easements, rights, and dedications as Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps, and restrictions do not
unreasonably interfere with the use of the Premises by Tenant. Tenant shall sign
any of the aforementioned documents upon request of Landlord, and failure to do
so shall constitute a material default of this Lease by Tenant without the need
for further notice to Tenant.
41. Performance Under Protest. If at any time a dispute arises as to any amount
or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.
42. Authority. If Tenant is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of such entity. If Tenant is a corporation, trust, or
partnership, Tenant shall, within thirty (30) days after execution of this
Lease, deliver to Landlord evidence of such authority satisfactory to Landlord.
43. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.
44. Offer. Preparation of this Lease by Landlord or Landlord’s agent and
submission hereof to Tenant shall not be deemed an offer to lease. This Lease
shall become binding upon Landlord and Tenant only when fully executed by
Landlord and Tenant.
45. Hazardous Materials. Landlord and Tenant agree as follows with respect to
the existence or use of Hazardous Materials (as defined below) at, on, in,
under, above, or about the Industrial Center:
          45.1 Any handling, transportation, release, generation, storage,
treatment, disposal, or use of Hazardous Materials by Tenant or its employees,
agents, contractors, or invitees after the date hereof at, on, in, under, above,
or about the Industrial Center shall strictly comply with all applicable
Hazardous Material Laws (as defined below). Tenant shall indemnify, defend upon
demand with counsel reasonably acceptable to Landlord, and hold harmless
Landlord from and against any liabilities, losses, claims, damages, lost
profits, consequential damages, interest, penalties, fines, monetary sanctions,
attorneys’ fees, experts’ fees, court costs, remediation costs, investigation
costs, and other expenses that result from or arise in any manner whatsoever out
of the use, storage, treatment, transportation, release, or disposal of
Hazardous Materials at, on, in, under, above, or about: (i) the Industrial
Center; or (ii) the Premises, by Tenant or its employees, agents, contractors,
invitees or by third parties.
          45.2 If the presence of Hazardous Materials at, on, in, under, above,
or about (i) the Industrial Center caused or permitted by Tenant or its
employees, agents, contractors, or invitees after the date hereof or (ii) the
Premises after the date hereof results in contamination or deterioration of
water or soil, resulting in a level of contamination greater than the levels
established as acceptable by any governmental agency having jurisdiction over
such contamination, then Tenant shall promptly take any and all action necessary
to investigate and remediate such contamination if required by law or as a
condition to the issuance or continuing effectiveness of any governmental
approval which relates to the use of the Industrial Center or any part thereof.
Tenant shall further be solely responsible for, and shall defend, indemnify, and
hold harmless Landlord and its agents from and against, all claims, costs, and
liabilities, including attorneys’ fees and costs, arising out of or in
connection with any investigation and remediation required hereunder to return
the Industrial Center or any part thereof to its condition existing prior to the
appearance of such Hazardous Materials.

-18-



--------------------------------------------------------------------------------



 



          45.3 Landlord and Tenant shall each give written notice to the other
as soon as reasonably practicable of (i) any communication received from any
governmental authority concerning Hazardous Materials that relates to the
Industrial Center, and (ii) any contamination of the Industrial Center by
Hazardous Materials that constitutes a violation of any Hazardous Materials Law.
Tenant may use small quantities of household chemicals such as adhesives,
lubricants, and cleaning fluids in order to conduct its business at the Premises
and such other Hazardous Materials as are necessary for the operation of
Tenant’s business of which Landlord receives notice prior to such Hazardous
Materials’ being brought onto the Premises and which Landlord consents in
writing may be brought onto the Premises, provided that all such uses shall be
conducted at all times in compliance with all Hazardous Materials Laws. At any
time during the Lease term, Tenant shall, within five (5) days after written
request therefor received from Landlord, disclose in writing all Hazardous
Materials that are being used by Tenant at, on, in, under, above, or about the
Industrial Center, the nature of such use, and the manner of storage and
disposal.
          45.4 Landlord may cause testing wells to be installed on the
Industrial Center, and may cause the soil and groundwater to be tested under and
about the Industrial Center, and may inspect the Premises, to detect the
presence of Hazardous Materials by the use of such tests as are then customarily
used for such purposes. If Tenant so requests, Landlord shall supply Tenant with
copies of such test results. The cost of such tests and of the installation,
maintenance, repair, and replacement of such wells shall be paid by Tenant if
such tests disclose the existence of facts that may give rise to liability of
Tenant pursuant to its indemnity given in paragraph 45.1 and/or 45.2 above.
          45.5 As used herein, the term “Hazardous Material” means any hazardous
or toxic substance, material, or waste that is or becomes regulated by any local
governmental authority, the State of Minnesota, or the United States Government.
The term “Hazardous Material” includes, without limitation, petroleum products,
asbestos, PCBs, and any material or substance that is (i) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903), or (ii) defined as a
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq. (42 U.S.C.
9601). As used herein, the term “Hazardous Material Law” shall mean any statute,
law, ordinance, or regulation of any governmental body or agency (including the
U.S. Environmental Protection Agency, the Minnesota Pollution Control Agency,
and the Minnesota Department of Health) which regulates the use, storage,
release, handling, transportation, generation, treatment, or disposal of any
Hazardous Material.
          45.6 Tenant acknowledges that Landlord has disclosed to Tenant that a
mold and/or water intrusion issue has existed at the Industrial Center, and that
Landlord has taken and continues to take action to remediate mold wherever it is
found. Tenant agrees that it will immediately inform Landlord if it learns of or
discovers the presence of mold, or of any water penetration which might lead to
the growth of mold.
46. Exculpation. If Landlord is a corporation, trust, partnership, joint
venture, unincorporated association, or other form of business entity: (i) the
obligations of Landlord shall not constitute personal obligations of the
officers, directors, trustees, partners, joint ventures, members, owners,
stockholders, or other principals or representatives of such business entity;
and (ii) Tenant shall not have recourse to the assets of such officers,
directors, trustees, partners, joint ventures, members, owners, stockholders,
principals, or representatives except to the extent of their interest in the
Industrial Center. Tenant shall have recourse only to the interest of Landlord
in the Industrial Center for the satisfaction of the obligations of Landlord and
shall not have recourse to any other assets of Landlord for the satisfaction of
such obligations.
47. Addendum. Attached hereto is an addendum containing paragraphs N/A through
N/A which constitute a part of this Lease.
48. Option. Subject to the terms of Article 38, Tenant shall have two (2)
Option(s) to extend the term of this Lease for a period of three (3) years each
(“Option Term”) immediately following the initial term. The Option shall be
exercised, if at all, by written notice delivered by Tenant to Landlord not
later than nine (9) months prior to the end of the initial term of this Lease.
Provided Tenant has properly and timely exercised the Option(s), the initial
term, or previous Option Term, if applicable, of this Lease shall be extended by
the Option Term, and all terms, covenants and conditions of the Lease shall
remain unmodified and in full force and effect, except for the Base Rent, which
shall be adjusted to the “Fair Market Rental Value” of the Premises, as
reasonably agreed upon by the Landlord and the Tenant within sixty (60) days of
Tenant’s notice. If the parties are unable to agree on “Fair Market Rental
Value”, it shall be established pursuant to this Section 48. In such case, each
party shall designate an independent appraiser (the “Initial Appraisers”) to
provide an estimate of “Fair Market Rental Value” (collectively, the “Initial
Appraisals”). If the “Fair Market Rental Values” described in the Initial
Appraisals differ by ten percent (10%) or less, the “Fair Market Rental Value”
shall be the average of the two appraised rental values. If the “Fair Market
Rental Values” described in the Initial Appraisals differ by greater than ten
percent (10%), the Initial Appraisers shall designate a third independent
appraiser, who shall be retained to study the Initial Appraisals and designate
one Initial Appraisal value which best reflects the more accurate Fair Market
Rental Value. The costs incurred in the determination of “Fair Market Rental
Value” shall be split evenly between Landlord and Tenant. Notwithstanding the
foregoing provisions of this paragraph, in no event shall the Base Rent during
the Option Term be less than the Base Rent payable by Tenant during the last
year of the initial term, or previous Option Term, if applicable.
49. Substitution. Intentionally Deleted.

-19-



--------------------------------------------------------------------------------



 



50. Right of First Offer for Additional Space. During the primary term of this
Lease and any Option Terms as provided herein, if applicable, Tenant shall have
a right of first offer with respect to additional space within the Building
(“Additional Space”), except that in no event shall the Additional Space include
Suite 470 or Suite 400 (“Adjacent Space”), which Adjacent Space is separately
covered in Section 53 below. Tenant acknowledges that currently there is vacant
space in the Building and Tenant is not opting to exercise its right of first
offer with respect to such space, but that Tenant’s right hereunder shall apply
to such space as such space becomes “available space” as provided hereunder.
Tenant’s rights, as described below, shall take effect upon expiration or
earlier termination of the current lease and any extensions thereto for
Additional Space currently leased in the Building, and upon expiration or
earlier termination of the next lease, and any extensions thereto, for
Additional Space in the Building which is vacant as of the date of this Lease
Agreement. This Right of First Offer shall continue and survive for every
availability of Additional Space even if Tenant has previously declined to
exercise such right on other Additional Space, provided, notwithstanding
anything herein to the contrary, such Right of First Offer shall be limited to a
one time right only for each space (i.e. once Tenant does not exercise its right
with respect to a certain suite/space, Tenant shall no longer have a right of
first offer for that suite/space). Tenant shall have the following rights with
respect to the Additional Space:
          (i) Upon the terms and provisions set forth in this Lease, the Tenant
shall have a right of “first offer” to lease the Additional Space. If the Tenant
fails to exercise such right of first offer as provided herein with regard to
any part of the Additional Space, the Landlord thereafter may lease such space
to any party or parties and upon any terms the Landlord deems necessary or
desirable.
          (ii) For the purposes of this Section, “first offer” shall mean a
right by the Tenant, during the primary term of this Lease and any Option Terms
as provided herein, to lease such space following the expiration or earlier
termination of the Landlord’s current lease and any extensions thereto for
Additional Space currently leased in the Building, and upon expiration or
earlier termination of the next lease, and any extensions thereto, for any
Additional Space in the Building which is vacant as of the date of this Lease
Agreement. This Right of First Offer shall continue and survive for every
availability of Additional Space even if Tenant has previously declined to
exercise such right, provided, notwithstanding anything herein to the contrary,
such Right of First Offer shall be limited to a one time right only for each
space (i.e. once Tenant does not exercise its right with respect to a certain
suite/space, Tenant shall no longer have a right of first offer for that
suite/space). For purposes of this Section, space becomes “available space” in
the Building when, if the Additional Space is currently leased as of the date of
this Lease Agreement, the current lease of such space has expired and is not
renewed or extended by the current tenant or otherwise terminated, and the
current tenant of such space has physically vacated and surrendered possession
of the space to the Landlord, and for any Additional Space which is vacant as of
the date of this Lease, upon expiration or earlier termination of the next
lease, and any extensions or renewals thereto for such space, and such tenant
has physically vacated and surrendered possession of such space to Landlord.
          (iii) The Tenant may not exercise any right of first offer with
respect to less than all of the space described in the Notice of Availability
defined below. The Tenant shall exercise such right of first offer by delivering
written notice of exercise to the Landlord not later than thirty (30) days
following the date of delivery by the Landlord to the Tenant of notice (“Notice
of Availability”) that certain Additional Space is becoming available on the
expected date specified in the notice. Notice of Availability will include the
rate of Base Rent that Landlord expects to charge for the Additional Space
described in the Notice of Availability. The Notice of Availability will not be
delivered to Tenant more than one hundred eighty (180) days prior to the date
upon which the Landlord expects such Additional Space to become available space.
          (iv) The Tenant’s tenancy of the Additional Space covered by any
exercised right of first offer shall commence and be deemed to have commenced
upon the earlier of (i) sixty (60) days following the date that the subject
Additional Space has been vacated by the then current tenant, or (ii) upon
Tenant’s taking occupancy. Tenant shall accept delivery of any Additional Space
with tenant improvements existing at the time said space becomes “available
space,” subject to the terms of Section 9 of the Lease, unless otherwise agreed
in writing by Landlord and Tenant. Upon Tenant’s taking occupancy of such
Additional Space, such Additional Space shall become a part of the Premises
under this Lease, provided Base Rent for such Additional Space shall be at the
rate described in Landlord’s notice delivered pursuant to Section 50(iii) above,
which rate shall be for comparable space, in comparable condition, in a
comparable location for a term coterminous with the Lease. At the time that any
Additional Space is added to the Premises there shall be an appropriate
adjustment to Tenant’s Share as set forth in Section 4 of this Lease.
51. Option of Early Termination. Subject to the terms of Article 38 of the
Lease, Tenant shall have a one time Option to terminate this Lease effective the
last day of the forty-eighth (48th) month of the Term, provided: (i) Tenant
shall exercise its early termination option by providing Landlord written notice
of exercise of such Option on or before the end of the thirty-ninth (39th) month
of the Term (hereinafter referred to as “Early Termination Notice”); and
(ii) accompanying such Early Termination Notice shall be Tenant’s payment of an
early termination fee equal to the following: a) in the event Tenant has not
exercised its right to receive the Additional Allowance as defined in Exhibit B,
then the Early Termination Fee shall be $177,893.88 (“Early Termination Fee
without Additional Allowance”) or b) if Tenant has exercised its right to
receive the Additional Allowance as described in Exhibit B, then the Early
Termination Fee shall be $201,719.15 (“Early Termination Fee with Additional
Allowance”). If Tenant fails to timely deliver the Early Termination Notice or
if Tenant fails to include with the Early Termination Notice the Early
Termination Fee with Additional Allowance or Early

-20-



--------------------------------------------------------------------------------



 



Termination Fee without Additional Allowance, as applicable, this Lease shall
remain in full force and effect and Tenant’s Option of early termination shall
expire.
52. Memorandum of Lease. Landlord and Tenant agree that neither shall record
this Lease; provided, however, that upon request of either party, the parties
hereto agree to execute a Memorandum of Lease in form reasonably acceptable to
each party. The recording fees shall be paid by the party requesting the
recordation.
53. Right of First Offer for Adjacent Space. During the primary term of this
Lease or any Option Terms as provided herein, Tenant shall have a right of first
offer with respect to additional space adjacent to the Premises of the Building
known as Suite 470 and Suite 400 (collectively “Adjacent Space”). Tenant’s
rights, as described below, shall take effect upon expiration of the current
lease and any extensions thereto for either Adjacent Space. Tenant shall have
the following rights with respect to the Adjacent Space:
          (i) Upon the terms and provisions set forth in this Lease, the Tenant
shall have a right of “first offer” to lease the Adjacent Space, which right
shall continue and survive for every availability of the Adjacent Space during
the primary term of this Lease or any Option Terms as provided herein, if
applicable, even if Tenant has previously declined to exercise such right. If
the Tenant fails to exercise such right of first offer as provided herein with
regard to the Adjacent Space, the Landlord thereafter may lease such space to
any party or parties and upon any terms the Landlord deems necessary or
desirable.
          (ii) For the purposes of this Section, “first offer” shall mean a
right by the Tenant to lease such space during the primary term of this Lease or
any Option Terms as provided herein, if applicable, following the expiration of
the Landlord’s lease or any extensions or renewals thereof with the current
tenant of the Adjacent Space, and, if Tenant does not exercise its right of
first offer at that time, such right shall mean a right by the Tenant to lease
such space following the expiration or termination of a lease or any extensions
or renewals thereof of any future tenant during the primary term of this Lease
and any Option Terms as provided herein; for purposes of this Section, space
becomes “available space” in the Building when the lease of such space has
expired and not renewed or extended by the then current tenant or otherwise
terminated, and the then current tenant of such space has physically vacated and
surrendered possession of the space to the Landlord.
          (iii) The Tenant may not exercise any right of first offer with
respect to less than all of the Adjacent Space. The Tenant shall exercise such
right of first offer by delivering written notice of exercise to the Landlord
not later than thirty (30) days following the date of delivery by the Landlord
to the Tenant of notice (“Notice of Availability”) that the Adjacent Space is
becoming available on the expected date specified in the notice. Notice of
Availability will include the rate of Base Rent that Landlord expects to charge
for the Adjacent Space. The Notice of Availability will not be delivered to
Tenant more than one hundred eighty (180) days prior to the date upon which the
Landlord expects the Adjacent Space to become available space.
          (iv) The Tenant’s tenancy of the Adjacent Space covered by any
exercised right of first offer shall commence and be deemed to have commenced on
the earlier of (a) sixty (60) days following the date that the Adjacent Space
actually becomes available space, or (b) upon Tenant’s taking occupancy. Tenant
shall accept delivery of the Adjacent Space with tenant improvements existing at
the time said space becomes “available space,” subject to the terms of Section 9
of the Lease, unless otherwise agreed in writing by Landlord and Tenant. Upon
exercise of this right by Tenant, the Adjacent Space shall become a part of the
Premises under this Lease, provided Base Rent for the Adjacent Space shall be at
the rate described in Landlord’s notice delivered pursuant to Section 53(iii)
above, which rate shall be for comparable space, in comparable condition, in a
comparable location for a term coterminous with the Lease. At the time that the
Adjacent Space is added to the Premises there shall be an appropriate adjustment
to Tenant’s Share as set forth in Section 4 of this Lease.
LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM
AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.
[Signatures appear on next page]

-21-



--------------------------------------------------------------------------------



 



          TENANT:   LANDLORD:
 
        Wireless Ronin Technologies Inc.,
a Minnesota Corporation   Utah State Retirement Investment Fund,
an independent agency of the State of Utah
 
       
By
  /s/ John A. Witham   By CB Richard Ellis Investors L.L.C.
 
       
Name
  John A. Witham   Its Agent
 
       
Its
  Executive Vice President and Chief    
 
       
 
  Financial Officer    
 
       

             
 
  By   /s/ James E. Bell
 
   
 
  Name   James E. Bell    
 
           
 
  Its   Authorized Signatory    
 
           
 
           
 
  By   /s/ Michael J. Everly    
 
           
 
  Name   Michael J. Everly    
 
           
 
  Its   Authorized Signatory    
 
           

-22-



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
Baker Technology Plaza
Multi-Tenant Lease Agreement
dated __, 2007, between
Wireless Ronin Technologies,
a a Minnesota corporation (“Tenant”),
and
Utah State Retirement Investment Fund
an independent agency of the State of Utah
(“Landlord”)

-23-



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LEGAL DESCRIPTION OF INDUSTRIAL CENTER
Baker Technology Plaza
Multi-Tenant Lease Agreement
dated __, 2007, between
Wireless Ronin Technologies,
a Minnesota corporation (“Tenant”),
and
Utah State Retirement Investment Fund
an independent agency of the State of Utah
(“Landlord”)

-24-



--------------------------------------------------------------------------------



 



EXHIBIT B
LEASEHOLD IMPROVEMENTS PLANS AND SPECIFICATIONS
Baker Technology Plaza
Multi-Tenant Lease Agreement
dated __, 2007, between
Wireless Ronin Technologies,
a Minnesota corporation (“Tenant”),
and
Utah State Retirement Investment Fund
an independent agency of the State of Utah
(“Landlord”)
          This Exhibit B is attached to, made a part of, and subject to the
Lease referred to above.
          1. On or before the Commencement Date, Landlord agrees to cause the
construction of, and, subject to paragraph 2 below, to pay the cost of, the
leasehold improvements described in Paragraph 3 below (the “Leasehold
Improvements”). The cost of the Leasehold Improvements shall consist of all
direct and indirect “hard” and “soft” costs of designing, developing,
constructing, and completing the Leasehold Improvements, including, without
limitation, the following:
          (a) The cost of preparing the space plan, construction drawings and
specifications, and mechanical, electrical, and structural drawings and
specifications, including the cost of any changes thereto required by either
party hereto or by the Fire Department, Building or Planning Department,
Building Inspector, or any other agency or authority having jurisdiction over
the Industrial Center or the Leasehold Improvements;
          (b) All permit and license fees and taxes and other governmental
charges relating to the Leasehold Improvements;
          (c) All construction management and supervision fees;
          (d) All costs of labor and materials employed or used in the
construction of the Leasehold Improvements, including, without limitation, all
amounts paid to contractors, architects, engineers, subcontractors, and
materialmen and sign contractor;
          (e) All rental costs for necessary temporary facilities, machinery,
equipment, and tools;
          (f) The cost of premiums for insurance and bonds, to the extent
attributable to the undertaking of the work described in this Exhibit; and
          (g) All clean-up costs and other costs associated with the removal of
debris.
2. Notwithstanding anything to the contrary provided herein, Landlord shall not
be obligated to pay more than Two Hundred Seventy-Six Thousand Seven Hundred
Ninety and 50/100 Dollars ($276,790.50) (the “Allowance”) toward the cost of the
Leasehold Improvements. In the event that the cost of the Leasehold Improvements
exceed the Allowance, Tenant shall have the right to an “Additional Allowance”
of up to seventy-five thousand dollars ($75,000) provided to them for additional
construction costs. This “Additional Allowance” shall be amortized into the
Minimum Rental by Landlord at an interest rate of 8.5% per annum over the
primary term of the Lease. In such event, Tenant shall notify Landlord in
writing that it wishes to exercise its right to the Additional Allowance, and
such right shall be deemed exercised when Landlord and Tenant enter into a
written amendment/ratification to this Lease Agreement, modifying Minimum Rental
accordingly. In the event the cost of the Leasehold Improvements exceed the
“Additional Allowance”, then Tenant shall pay upon demand from Landlord
(together with supporting invoices), either to Landlord or, if Landlord so
indicates, directly to the persons named as payees on such invoices, the cost of
the Leasehold Improvements in excess of the Allowance and “Additional
Allowance”. If Landlord directs Tenant to pay such amounts directly to the
persons named as payees on such invoices, Tenant shall provide Landlord with
evidence of such payment within ten (10) days of Landlord’s original demand. In
the event that Tenant fails to pay any amount required to be paid to Landlord
pursuant to this paragraph 2 within ten (10) days of Landlord’s original demand,
then such amount shall bear interest at the lesser of two percent (2%) per month
or the highest rate legally allowed. In the event that the costs of the Tenant
Improvements is less than the Allowance, Tenant shall receive a credit of up to
$1.50 per square foot, or $28,633.50, to be applied against all rent and
operating expenses next due from Tenant to Landlord.
          3. The Leasehold Improvements shall consist of those improvements as
shown on the plans and specifications attached hereto.
          4. If delivery of possession of the Premises to Tenant is delayed
beyond the Commencement Date as a result of delays in completion of the
improvements to the Premises for any of the following reasons:

-25-



--------------------------------------------------------------------------------



 



          (a) Tenant’s request for substitution or additional improvements or
changes in materials, finishes, or installations; or
          (b) Tenant’s changes in the final drawings and specifications; or
          (c) Tenant’s failure to timely make any payments required to be made
by Tenant pursuant to paragraph 2 hereof; then the commencement of the term of
this Lease and Tenant’s obligation to pay Base Rent and all other monetary sums
under this Lease shall be accelerated by the number of days of such delay. In no
event shall the expiration date of the Lease be extended on account of any
delay.
          If Landlord is obstructed or delayed in the commencement or completion
of the work by flood or inclement weather, fire, earthquake, act of God, war,
strike, picketing, boycott or lockout, governmental or legal intervention,
governmental permit or zoning approvals, or any other cause beyond the control
of Landlord, then the date for delivering possession and/or for completion of
the work, as the case may be, shall be extended for that period of time
necessary to make up for the construction time loss because of any or all of the
causes aforesaid, and Landlord shall have no liability of any kind whatsoever to
Tenant as a result of such delay.

-26-



--------------------------------------------------------------------------------



 



EXHIBIT C
RULES & REGULATIONS
Baker Technology Plaza
Multi-Tenant Lease Agreement
dated __, 2007, between
Wireless Ronin Technologies,
a Minnesota corporation (“Tenant”),
and
Utah State Retirement Investment Fund
an independent agency of the State of Utah
(“Landlord”)

1.   No advertisement, picture or sign of any sort shall be displayed on or
outside the Premises without the prior written consent of Landlord. Landlord
shall have the right to remove any such unapproved item without notice and at
Tenant’s expense.   2.   Tenant shall not regularly park motor vehicles or
trailers in designated parking areas after the conclusion of normal daily
business activity.   3.   Tenant shall not use any method of heating or air
conditioning other than that supplied by Landlord without the consent of
Landlord.   4.   All window coverings installed by Tenant and visible from the
outside of the building require the prior written approval of Landlord.   5.  
Tenant shall not use, keep or permit to be used to kept any foul or noxious gas
or substance or any flammable or combustible materials on or around the
Premises.   6.   Tenant shall not alter any lock or install any new locks or
bolts on any door at the Premises without the prior consent of Landlord.   7.  
Tenant agrees not to make any duplicate keys without the prior consent of
Landlord.   8.   Tenant shall park motor vehicles in those general parking areas
as designated by Landlord except for loading and unloading. During those periods
of loading and unloading, Tenant shall not unreasonably interfere with traffic
flow within the Industrial Center and loading and unloading areas of other
Tenants.   9.   Tenant shall not disturb, solicit or canvas any occupant of the
Building or Industrial Center and shall cooperate to prevent the same.   10.  
No person shall go on the roof without Landlord’s permission.   11.   Business
machines and mechanical equipment belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the Building, to such a
degree as to be objectionable to Landlord or other Tenants, shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration.   12.   All goods, including
material used to store goods, delivered to the Premises of Tenant shall be
immediately moved into the Premises and shall not be left in parking or
receiving areas overnight.   13.   Tractor trailers which must be unhooked or
parked with dolly wheels beyond the concrete loading areas must use steel plates
or wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the auto
parking areas of the Industrial Center or on streets adjacent thereto.   14.  
Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.   15.   Tenant is
responsible for the storage and removal of all trash and refuse. All such trash
and refuse shall be contained in suitable receptacles stored behind screened
enclosures or in the warehouse. If trash or refuse is stored in the driveway or
common area for more than one day, Landlord shall have the debris removed at
Tenant’s expense.   16.   Tenant shall not store or permit the storage or
placement of goods, merchandise, trash or debris in or around the common areas
surrounding the Premises. No displays or sales or merchandise shall be allowed
in the parking lots or other common areas. Tenant shall not store or permit the
storage or placement of wooden pallets in or around the Premises, or in or
around the common areas surrounding the Premises. Tenant shall be solely
responsible for periodical removal.

-27-



--------------------------------------------------------------------------------



 



EXHIBIT D
CONDITIONS, COVENANTS, RESTRICTIONS AND PERMITTED ENCUMBRANCES

1.   Taxes due and payable in the year 2007 and thereafter.   2.   Maintenance
obligations contained in Doc. No. 1445306 as modified by Amendment Doc. No.
1708817.   3.   Limitation of the right of access to Trunk Highway 494 acquired
by the State of Minnesota as shown in instrument recorded in Book 2613 of Deeds,
page 567, Doc. No. 3688429.   4.   Right of way of County State Aid Highway
No. 60 as shown on County Highway Plat Doc. No. 1689717.   5.   Easements for
roadway, drainage and utility purposes in favor of the City of Minnetonka as
contained in deed Doc. No. 1446137.   6.   Utility and drainage easements as
shown on the plats of Baker Technology Plaza No. 2 and Baker Technology Plaza
No. 3.

-28-



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT
[LETTERHEAD OF ISSUING BANK]

         
IRREVOCABLE STANDBY LETTER
      DATE OF ISSUANCE:
OF CREDIT NO:
      EXPIRATION DATE:
 
       
BENEFICIARY:
      APPLICANT:
(LANDLORD)
      (TENANT)
 
       
Utah State Retirement Investment Fund
      Wireless Ronin Technologies Inc.
c/o CB Richard Ellis Investors
      14700 Martin Drive
865 South Figueroa Street
      Eden Prairie, MN 55344
Suite 3500
      Attention:                                        
Los Angeles, California 90017
       
Attn: Director of Asset Management
       

with a copy to:
United Properties
3500 West 80th Street
Bloomington, Minnesota 55431
AS THE ISSUING BANK (“ISSUER”), WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY
LETTER OF CREDIT NO.                                          (THIS “LETTER OF
CREDIT”) IN FAVOR OF THE ABOVE-NAMED BENEFICIARY (“BENEFICIARY”) FOR THE ACCOUNT
OF THE ABOVE-NAMED APPLICANT (“APPLICANT”) IN THE AMOUNT OF USD $492,000.00
(FOUR HUNDRED NINETY-TWO THOUSAND AND NO/100 U.S. DOLLARS).
THE AVAILABLE BALANCE IS SUBJECT TO THE FOLLOWING SCHEDULE:

              DATE:   AMOUNT: ISSUE DATE THROUGH 12/31/08   $ 492,000.00  
(1/1/09 — 12/31/09)   $ 328,000.00   (1/1/10 — 12/31/10)   $ 164,000.00  

DURING EACH OF THE TIMES SPECIFIED ABOVE, THE AMOUNT THAT MAY BE DRAWN UNDER
THIS LETTER OF CREDIT SHALL EQUAL THE AMOUNT SHOWN ABOVE FOR SUCH SPECIFIED
TIME, LESS THE AMOUNT OF ALL PRIOR DRAWINGS DURING THE APPLICABLE PERIOD OF
TIME. THIS PARAGRAPH SHALL NOT SUPERSEDE THE EXPIRATION DATE OF DECEMBER 31,
2010, OF THIS LETTER OF CREDIT, AND THE AMOUNT THAT MAY BE DRAWN HEREUNDER SHALL
BE $0 AFTER DECEMBER 31, 2010.
BENEFICIARY MAY DRAW ALL OR ANY PORTION OF THIS LETTER OF CREDIT AT ANY TIME AND
FROM TIME TO TIME AND ISSUER WILL MAKE FUNDS IMMEDIATELY AVAILABLE TO
BENEFICIARY UPON PRESENTATION OF BENEFICIARY’S DRAFT(S) AT SIGHT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT “A” (“SIGHT DRAFT”) DRAWN ON
ISSUER AND ACCOMPANIED BY THIS LETTER OF CREDIT, TOGETHER WITH A CERTIFICATE IN
THE FORM OF EITHER EXHIBIT “B” OR EXHIBIT “C” (“DRAWING CERTIFICATE”), EACH DULY
EXECUTED BY THE BENEFICIARY, WITH THE SIGNATOR INDICATING HIS OR HER TITLE OR
OTHER OFFICIAL CAPACITY. NO OTHER DOCUMENTS WILL BE REQUIRED TO BE PRESENTED.
THE ISSUER WILL EFFECT PAYMENT UNDER THIS LETTER OF CREDIT WITHIN 3 BUSINESS
DAYS OF THE ISSUER AFTER PRESENTMENT OF THE SIGHT DRAFT(S), LETTER OF CREDIT AND
DRAWING CERTIFICATE.
ISSUER WILL HONOR ANY SIGHT DRAFT(S) PRESENTED IN SUBSTANTIAL COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT AT THE ISSUER’S OFFICE LOCATED AT
                                         ON OR BEFORE THE ABOVE STATED
EXPIRATION DATE, AS SUCH EXPIRATION DATE MAY BE EXTENDED HEREUNDER. PARTIAL AND
MULTIPLE DRAWS AND PRESENTATIONS ARE PERMITTED ON ANY NUMBER OF OCCASIONS.
FOLLOWING ANY PARTIAL DRAW, ISSUER WILL ENDORSE THIS LETTER OF CREDIT AND RETURN
THE ORIGINAL TO BENEFICIARY.
THIS LETTER OF CREDIT WILL BE AUTOMATICALLY EXTENDED EACH YEAR WITHOUT AMENDMENT
(EXCEPT FOR THE AMOUNTS PROVIDED ON THE REDUCTION SCHEDULE

-29-



--------------------------------------------------------------------------------



 



SET FORTH ABOVE) FOR A PERIOD OF ONE YEAR FROM THE EXPIRATION DATE HEREOF, AS
EXTENDED, BUT IN NO CASE AFTER DECEMBER 31, 2010, UNLESS AT LEAST SIXTY
(60) DAYS PRIOR TO THE EXPIRATION DATE, ISSUER NOTIFIES BENEFICIARY BY
REGISTERED MAIL THAT IT ELECTS NOT TO EXTEND THIS LETTER OF CREDIT FOR SUCH
ADDITIONAL PERIOD. NOTICE OF NON-EXTENSION WILL BE GIVEN BY ISSUER TO
BENEFICIARY AT BENEFICIARY’S ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS
AS BENEFICIARY MAY DESIGNATE TO ISSUER IN WRITING AT ISSUER’S LETTERHEAD ADDRESS
THIS LETTER OF CREDIT IS FREELY TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART),
TO ANY SUCCESSOR LANDLORD UNDER THE LEASE WITH THE ACCOUNT PARTY DESCRIBED IN
EXHIBIT “A”, AND THE NUMBER OF TRANSFERS IS UNLIMITED. ISSUER AGREES THAT IT
WILL EFFECT ANY TRANSFERS IMMEDIATELY UPON PRESENTATION TO ISSUER THIS LETTER OF
CREDIT AND A WRITTEN TRANSFER REQUEST SUBSTANTIALLY IN THE FORM OF THE COMPLETED
TRANSFER FORM ATTACHED HERETO AS EXHIBIT “D”, TOGETHER WITH PAYMENT BY THE
BENEFICIARY OF THE ISSUER’S STANDARD FEE FOR TRANSFER.
EXCEPT AS OTHERWISE EXPRESSLY MODIFIED HEREIN, THIS STANDBY LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998, PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “ISP”). AS TO MATTERS NOT GOVERNED BY THE
ISP, THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF [MINNESOTA].

                  ISSUER:    
 
           
 
  By:        
 
     
 
AUTHORIZED SIGNATURE    
 
  Its:        
 
           

-30-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO LETTER OF CREDIT NO.                                         
SIGHT DRAFT
Sight Draft
$                                        
      At sight, pay to the order of [Name of Beneficiary to be inserted], the
amount of USD $                                            (           
                                and 00/100ths U.S. Dollars).
Drawn under [Name of Issuer to be inserted] Standby Letter of Credit No.
                                        .

         
 
      Dated:                                         , 20                    
 
            [Name of Beneficiary to be inserted]
 
       
 
  By:    
 
            Its Authorized Representative and [Title
or Other Official Capacity to be inserted]

-31-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
TO LETTER OF CREDIT NO.                     
DRAWING CERTIFICATE
LEASE DEFAULT
[Issuing Bank]
[Address]
[Attention]
          Re: LETTER OF CREDIT NO.                      (the “Letter of Credit”)
Ladies/Gentlemen:
          The undersigned (the “Beneficiary”) is the Beneficiary of the Letter
of Credit and is the landlord under that certain Baker Technology Plaza
Multi-Tenant Lease Agreement, dated as of                     , 2007 (as
thereafter amended, the “Lease”) between the undersigned and Wireless Ronin
Technologies Inc. (the “Tenant”). The Beneficiary hereby certifies to
                    , as issuer of the LC (the “Issuer”) as follows:
          1. The Beneficiary is the Landlord under the Lease.
          2. The Beneficiary has complied with all of its obligations under the
Lease, and is not in default of any provision of the Lease.
          3. The following material default by the Tenant has occurred under the
Lease:
                                                                           
                                                               
           [describe in reasonable summary detail]
          4. By reason of such material default, the following amount is due and
payable by the Tenant to the Beneficiary under the Lease and has not been paid
and is in default:
                                                                       ($ 
                   )
           [fill in amount in words and numbers]
          5. The Beneficiary has given notice in writing to the Tenant of the
occurrences described in paragraph 3 above and the amount due as set forth in
paragraph 4 above at least ten (10) days prior to the date of this Certificate
and has delivered a copy of this Certificate to Tenant.
          6. Pursuant to the Lease, the Beneficiary is authorized to draw the
lesser of (i) the amount set forth in paragraph 4 above, or (ii) the amount
available for drawing under the Letter of Credit as of the date of this drawing.
Such lesser amount is                                         
($                    ), and such lesser amount is entered on the sight draft
submitted with this Certificate.

-32-



--------------------------------------------------------------------------------



 



          7. The Tenant has not, after the thirty first (31st) month of the Term
of the Lease, certified to the Beneficiary that the Tenant’s EBITDA is Four
Million and no/100 Dollars ($4,000,000.00) or higher on a ten percent (10%)
profit margin and the conditions for release of the Letter of Credit in the last
sentence of Section 5.1 of the Lease have not been satisfied.
The amount of the sight draft accompanying this Certificate should be paid to
the undersigned, as Beneficiary, by wire transfer to:
[insert wire instructions here]
     IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the                      day of                     , 20_.

                  [Beneficiary]    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

[NOTARY ACKNOWLEDGMENT]
[TO BE SIGNED BY A PERSON PURPORTING TO BE AN AUTHORIZED REPRESENTATIVE OF THE
BENEFICIARY AND INDICATING THEIR TITLE OR OTHER OFFICIAL CAPACITY, AND
ACKNOWLEDGED BY A NOTARY PUBLIC.]

-33-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TO LETTER OF CREDIT NO.                     
DRAWING CERTIFICATE
NON-RENEWAL
[Issuing Bank]
[Address]
[Attention]
          Re: LETTER OF CREDIT NO. ___ (the “Letter of Credit”)
Ladies/Gentlemen:
          The undersigned (the “Beneficiary”) is the Beneficiary of the Letter
of Credit and is the landlord under that certain Baker Technology Plaza
Multi-Tenant Lease Agreement, dated as of                     , 2007 (as
thereafter amended, the “Lease”) between the undersigned and Wireless Ronin
Technologies Inc. (the “Tenant”). The Beneficiary hereby certifies to
                    , as issuer of the LC (the “Issuer”) as follows:
          1. The Beneficiary is the Landlord under the Lease.
          2. The Beneficiary has complied with all of its obligations under the
Lease, and is not in default of any provision of the Lease.
          3. The expiration date of the Letter of Credit is scheduled for a date
that is (a) earlier than December 31, 2010, and (b) for a date less than 30 days
after the date hereof.
          4. The Beneficiary has (a) received notice from the Issuer that the
Issuer shall not extend the expiration date of the Letter of Credit beyond the
expiration date of the Letter of Credit described in paragraph 3 above, and
(b) not received a replacement or substitute letter of credit as required by the
Lease with an expiration date more than 30 days after the date hereof.
          5. The Beneficiary has delivered a copy of this Certificate to Tenant.
          6. Pursuant to the Lease, the Beneficiary is drawing the following
amount:
                                                                       ($ 
                   )
           [fill in amount in words and numbers; may not exceed the amount
available for drawing under the Letter of Credit]
under the Letter of Credit with respect to payment of and application to amounts
that are now past due and owing under the Lease and pro-rata payment of and
application to amounts that will be owing under the Lease and shall so apply
such amounts being drawn.
          6. The amount of the sight draft accompanying this Certificate does
not exceed the amount permitted to be drawn under the Letter of Credit in
accordance with the Agreement.
          7. The Tenant has not, after the thirty first (31st) month of the Term
of the Lease, certified to the Beneficiary that the Tenant’s EBITDA is Four
Million and no/100 Dollars ($4,000,000.00) or higher on a ten percent (10%)
profit margin and the conditions for release of the Letter of Credit in the last
sentence of Section 5.1 of the Lease have not been satisfied.
The amount of the sight draft accompanying this Certificate should be paid to
the undersigned, as Beneficiary, by wire transfer to:
[insert wire instructions here]
     IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the                      day of                     , 20_.

                  [Beneficiary]    
 
           
 
  By:        
 
     
 
   

-34-



--------------------------------------------------------------------------------



 



             
 
  Name:        
 
     
 
   
 
  Title:        
 
           

[NOTARY ACKNOWLEDGMENT]
[TO BE SIGNED BY A PERSON PURPORTING TO BE AN AUTHORIZED REPRESENTATIVE OF THE
BENEFICIARY AND INDICATING THEIR TITLE OR OTHER OFFICIAL CAPACITY, AND
ACKNOWLEDGED BY A NOTARY PUBLIC.]

-35-



--------------------------------------------------------------------------------



 



EXHIBIT “D”
TO LETTER OF CREDIT NO.                    
FORM OF TRANSFER REQUEST
[Issuing Bank]
[Address]
[Attention]
          Re: LETTER OF CREDIT NO.                      (the “Letter of Credit”)
The undersigned, as the current “Beneficiary” of the above referenced Letter of
Credit, hereby requests that you reissue the Letter of Credit in favor of the
transferee named below [INSERT TRANSFEREE NAME AND ADDRESS BELOW]:
By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary thereof, including sole rights relating to any amendments,
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised direct to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.
The Letter of Credit is returned herewith, and the undersigned requests that you
endorse the transfer on the reverse of the Letter of Credit, and forward the
Letter of Credit direct to the transferee with your customary notice of
transfer.
DATED:

                  [beneficiary]    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

[NOTARY ACKNOWLEDGMENT]
[TO BE SIGNED BY A PERSON PURPORTING TO BE AN AUTHORIZED REPRESENTATIVE OF THE
BENEFICIARY AND INDICATING THEIR TITLE OR OTHER OFFICIAL CAPACITY, AND
ACKNOWLEDGED BY A NOTARY PUBLIC.]

-36-